--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
Table of Defined Terms
 
 
 
Paragraph
 
Page
 
Acceptable Protection Coverage
 
6.1.5.1
 
27
 
Acquisition Debt
 
6.1.5.2
 
27
 
Affiliate
 
1.1
 
4
 
Aggregate Indemnification Payments
 
2
 
5
 
API
 
Introduction
 
3
 
API Purchase
 
Introduction
 
3
 
AWA
 
Introduction
 
3
 
Base Debt Period
 
6.1.5.3
 
27
 
Buyers
 
Introduction
 
3
 
Change of Control
 
6.1.5.4
 
28
 
Claim Notice
 
5.2.1
 
19
 
Claims
 
5.2.2
 
20
 
Closing Date High Yield Note
 
6.1.5.3
 
28
 
Costs and Expenses
 
1.2
 
4
 
Deed
 
10.3
 
36
 
Designated Debt Arbiter
 
6.1.5.5
 
28
 
Designated Fox River Arbiter
 
6.1.5.6
 
28
 
Excess Cost Due Date
 
4.1.1.1
 
8
 
Excess Costs
 
5.2.5
 
22
 
Excess Coverage
 
6.1.3
 
27
 
Excess Projected Amount
 
6.1.5.7
 
29
 
Extended Debt Period
 
6.1.5.8
 
29
 
Extended Debt Period Prerequisites
 
6.1.5.9
 
30
 
Fox River Payments
 
6.1.1
 
25
 
Indemnification Notice
 
4.1.1.1
 
7
 
Initial Indemnification Payment
 
4.1.1.2
 
8
 
Insolvency Event
 
4.2.3
 
12
 
Later Period Coverage
 
6.1.2
 
26
 
Loan Amount
 
4.1.2
 
9
 
Loans
 
4.1.2
 
9
 
Member of the Buyers' Group
 
1.3
 
4
 

 

--------------------------------------------------------------------------------


 
Table of Defined Terms
(continued)
 
 
 
Paragraph
 
Page
 
New Appleton
 
Introduction
 
3
 
Observing Buyers
 
5.2.8
 
23
 
PDC
 
Introduction
 
3
 
PDC Agreement
 
Introduction
 
3
 
Purchase Agreement
 
Introduction
 
3
 
Recoveries
 
1.4
 
4
 
Refinancing
 
6.1.5.10
 
31
 
Relief
 
1.5
 
5
 
Scheduled Base Period Expiration Date
 
6.1.5.3
 
28
 
Security Agreement
 
6.2
 
32
 
Substitute High Yield Note
 
6.1.5.3
 
28
 
Tax
 
1.6
 
5
 
Tax Benefit Amount
 
5.1.1.1
 
14
 
Tax Contest
 
5.1.5.2
 
18
 
Tax Designee
 
5.1.5.1
 
17
 
Tax Notice
 
5.1.5.1
 
17
 
Tax Relief Notice
 
5.1.4.1
 
16
 
Tax Relief Response Notice
 
5.1.4.2
 
16
 
Taxation
 
1.6
 
5
 

 
2

--------------------------------------------------------------------------------


 
FOX RIVER AWA ENVIRONMENTAL INDEMNITY AGREEMENT
 
THIS AGREEMENT is made on the 9th day of November, 2001 by and among PAPERWEIGHT
DEVELOPMENT CORP. ("PDC"), a Wisconsin corporation, NEW APPLETON LLC, a
Wisconsin limited liability company ("New Appleton" and, together with PDC,
"Buyers"), APPLETON PAPERS INC., a Delaware corporation ("API"), and ARJO
WIGGINS APPLETON p.l.c., a corporation incorporated in England and Wales with
company number 2454830 ("AWA").
 
WHEREAS, pursuant to a Purchase Agreement dated as of July 5, 2001 (the
"Purchase Agreement"), Buyers have indirectly purchased one hundred percent
(100%) of the outstanding capital stock of API from the Sellers, as defined
therein (the "API Purchase"); and
 
WHEREAS, Buyers have agreed, pursuant to the Fox River PDC Environmental
Indemnity Agreement (the "PDC Agreement") of even date herewith, and in reliance
on this Agreement, to indemnify API in respect of the Excess Costs;
 
WHEREAS, in connection with the API Purchase, AWA has agreed to indemnify Buyers
against all costs incurred by Buyers in connection with their indemnification
obligations under the PDC Agreement; and Buyers and API have agreed jointly and
severally to indemnify AWA against the API Excess Costs; and
 
WHEREAS, capitalized terms used herein without definition shall have the meaning
ascribed to them in the PDC Agreement.
 
NOW, THEREFORE, the parties hereto have agreed to the following:
 
1.                                       INTERPRETATION
 
In this Agreement, unless the context otherwise requires:
 
3

--------------------------------------------------------------------------------


 
1.1                                 "Affiliate" means a person or entity
included within the definition of "affiliate" set forth in United States
Securities and Exchange Commission Rule 405, as amended from time to time.
 
1.2                                 "Costs and Expenses" means reasonable
out-of-pocket expenses properly incurred (i) in connection with a Tax Contest,
(ii) in pursuing or asserting any rights of Recovery, or (iii) in connection
with the defense of Claims. For the purposes hereof, all costs incurred by
employees of API, Buyers or any other Member of the Buyers' Group who assist AWA
pursuant to Section 5.2 below shall be included as Costs and Expenses at the
rate per hour specified in Schedule 1.2 hereto
 
1.3                                 "Member of the Buyers' Group" means API
(whether or not it is at any relevant time still an Affiliate of Buyers), Buyers
and its and their respective present or future Affiliates, officers, employees,
agents, directors, stockholders, partners and other holders of equity
securities.
 
1.4                                 "Recoveries" means any amounts which are
received by API or any other Member of the Buyers' Group from any third party in
respect of Excess Costs (but, for the avoidance of doubt, not including any Tax
Benefit Amount as defined in Section 5.1.1.1.), including without limitation (i)
pursuant to the NCR Agreements, (ii) pursuant to insurance policies, and (iii)
from other third parties or otherwise. For the avoidance of doubt, Recoveries
will not include (x) any payments by NCR to third parties or (y) payments by NCR
to API which API combines with its own funds to make a payment to a third party
on behalf of both API and NCR; and Recoveries will include any amounts paid by
NCR to API under the NCR Agreements in reimbursement of amounts previously paid
by API to third parties on behalf of NCR, but only
 
4

--------------------------------------------------------------------------------


 
to the extent that API had included such previously paid amounts as Excess Costs
under the PDC Agreement.
 
1.5                                 "Relief" means any loss, allowance, credit,
deduction or set-off for Tax purposes benefiting any Member of the Buyers' Group
arising as a result of (i) its or any other Member of the Buyers' Group's
incurring of or paying Excess Costs, (ii) any indemnification payment by Buyers
under the PDC Agreement, or (iii) its or any other Member of the Buyers' Group's
incurring of or paying Costs and Expenses. For the avoidance of doubt, Relief
shall include any benefit described above obtained by any shareholder of a
Member of the Buyers' Group by virtue of such Member of the Buyers' Group being
a so-called "pass-through" entity for United States tax purposes.
 
1.6                                 "Tax" or "Taxation" means all federal,
state, provincial, local, territorial and foreign income, profits, franchise,
gross receipts, payroll, sales, employment, use, property, real estate, excise,
value added, estimated, stamp, alternative or add-on minimum, environmental,
withholding and any other taxes, duties or assessments together with all
penalties, interest and additions imposed with respect to such tax amounts.
 
2.                                       INDEMNIFICATION BY AWA
 
Subject to the provisions of this Agreement, AWA hereby covenants to indemnify
and hold harmless Buyers or, where applicable, any other Member of the Buyers'
Group, in respect of the following (the "Aggregate Indemnification Payments"):
 
2.1                                 all amounts for which Buyers become
responsible in satisfaction of their indemnification obligations under the PDC
Agreement, reduced by the sum of (i) any Tax Benefit Amounts, and (ii) any
Recoveries received by any Members of the Buyers' Group;
 
5

--------------------------------------------------------------------------------


 
2.2                                 any Tax Benefit Amount in the event, and
only to the extent that, any such Tax Benefit Amount is not finally allowed by
the applicable Tax authority after having been taken into account as a repayment
of a Loan pursuant to Section 4.1.2.2(ii), along with any interest and penalties
paid (net of Tax effect) in respect of any such disallowance;
 
2.3                                 any Recoveries in the event, and only to the
extent that, any such Recoveries are not finally received (or must be returned)
by any Members of the Buyers' Group after having been taken into account as a
repayment of a Loan pursuant to Section 4.1.2.2(i).; and
 
2.4                                 any Costs and Expenses incurred by Buyers,
but only to the extent not explicitly the responsibility of the Buyers by
operation of Section 5.1.5.3 or Section 5.2.8 below.
 
3.                                       INDEMNIFICATION BY API AND BUYERS
 
API and Buyers hereby acknowledge (i) that they are and shall remain, as between
the parties hereto, solely responsible for the satisfaction of the API Excess
Costs, and nothing contained herein or in the PDC Agreement shall transfer any
such liability to AWA or constitute AWA's agreement to assume any such
liability, and (ii) that the indemnity provided by AWA pursuant to Article 2
shall not apply to the API Excess Costs. In accordance with the foregoing, API
and Buyers hereby jointly and severally covenant to indemnify, hold harmless and
pay to AWA an amount equal to any API Excess Costs that AWA actually incurs or
otherwise pays on behalf of API, either Buyer or any other Member of the Buyers'
Group.
 
4.                                       SATISFACTION OF AWA INDEMNIFICATION
 
4.1                                 The parties hereby acknowledge that while
API may be legally responsible, as a matter of law, for satisfying the
Indemnified Excess Costs, and while AWA's indemnification obligation hereunder
in respect of the Indemnified Excess Costs relates to Buyers' obligation to
indemnify API, it is the agreement of the parties that, as set forth in Section
4.1.3, by operation
 
6

--------------------------------------------------------------------------------


 
of this Agreement and AWA's indemnification obligations hereunder, AWA shall,
upon Buyers' request but subject to the terms and conditions set forth herein,
pay (or cause to be paid) to API on behalf of Buyers or Buyers (or, where
applicable, Members of the Buyers' Group) the amount of the Indemnified Excess
Costs prior to such time that API (or either Buyer (or, where applicable, a
Member of the Buyers' Group)) becomes legally obligated to pay such Indemnified
Excess Costs so that neither Buyer (nor API, nor, where applicable, any other
Member of the Buyers' Group) is effectively ever out of pocket in respect
thereof; provided that in furtherance of the foregoing, AWA may in its
discretion make such payments directly to the applicable obligee in respect
thereof, in which latter case AWA shall provide notice to Buyers and API of such
direct payment. Further, except as set forth in Section 4.1.3, and consistent
with the foregoing, AWA shall pay the Indemnified Excess Costs initially without
giving effect to the deductions therefrom set forth in Sections 2.1(i) and (ii)
above. The following sets forth the procedures under which AWA shall pay the
Indemnified Excess Costs; provided, however, that nothing contained below is
intended to limit AWA's rights of control as set forth in Section 5 below; and
provided, further, that the parties acknowledge that they may from time to time
agree to informal procedures to supplement the following, although neither party
is under any obligation to agree to any such informal procedures:
 
4.1.1                        AWA shall initially satisfy the amount of
Indemnified Excess Costs as follows:
 
4.1.1.1               Buyers (or API on behalf of Buyers) shall provide notice
(the "Indemnification Notice") to AWA, setting forth the amount of any
Indemnified Excess Costs which the Buyers are required to pay to API under the
terms of the PDC Agreement for which Buyers seek indemnification hereunder,
notwithstanding that
 
7

--------------------------------------------------------------------------------


 
neither the Buyers nor API have paid such costs in advance of issuing such
Indemnification Notice. The Indemnification Notice shall set forth the amount of
the applicable Indemnified Excess Costs, together with documentary support in
respect thereof (setting forth all of the circumstances thereof), and, if
payment thereof has not yet been made, the date by which such payment is legally
due from Buyers (the "Excess Cost Due Date").
 
4.1.1.2               AWA shall, and notwithstanding that it may be contesting
its obligation to make such payment in accordance with Section 7, pay to Buyers
or Members of the Buyers' Group (or, pursuant to Sections 4.1 and 4.1.3, the
applicable obligee or API) the amount of the Indemnified Excess Costs set forth
in each Indemnification Notice (the "Initial Indemnification Payment") not later
than the later of (i) ten (10) days after delivery of the Indemnification Notice
or (ii) seven (7) days prior to the Excess Cost Due Date or (iii) if AWA makes
such payment to the applicable obligee or to API, on the due date therefor as
set forth in the PDC Agreement; provided that AWA shall be entitled to reduce
any Initial Indemnification Payment by any amounts owed to AWA under this
Agreement, including without limitation (x) indemnification payments pursuant to
Section 3, (y) any Recoveries (whether or not in respect of such Initial
Indemnification Payment) not previously paid to AWA or otherwise applied against
AWA's obligations hereunder, and (z) any Tax Benefit Amount not previously paid
to AWA or otherwise applied against AWA's obligations hereunder. If AWA shall
not make any Initial Indemnification Payment when the same shall be due, the
amount of such past due payment shall be payable by AWA on demand by API,
together with interest at the rate of ten percent (10%) per annum from the date
such payment was due.
 
8

--------------------------------------------------------------------------------


 
In the event that AWA shall at any time contest or dispute its obligation to
make an Initial Indemnification Payment, AWA shall submit such dispute for
resolution pursuant to Section 7 below; and if, as a result thereof, API is
obligated to reimburse AWA it shall do so upon demand, together with interest at
the rate of ten percent (10%) per annum from the date AWA made such payment.
 
4.1.2                        The Initial Indemnification Payments hereunder
shall initially be characterized as loans ("Loans" and the amounts outstanding
from time to time in respect of the Loans, the "Loan Amount") from AWA to
Buyers, as follows:
 
4.1.2.1               Each Loan shall be interest free and without recourse to
Buyers, API or any other Member of the Buyers' Group, such that neither Buyers,
API, nor any other Member of the Buyers' Group shall under any circumstances be
obligated to make repayment thereof other, than as set forth in Section 4.1.2.2
or otherwise below.
 
4.1.2.2               The Loan Amount shall be repaid, or deemed repaid, as
follows:
 
(i)                                     in any and all events (and regardless of
whether there are then outstanding Loan Amounts), Buyers shall pay to AWA all
Recoveries within ten (10) days following actual receipt thereof by API or any
other Member of the Buyers' Group. Any such payments shall constitute payments
of outstanding Loan Amounts or, if no Loan Amounts are then outstanding,
prepayments in respect of future Loan Amounts;
 
(ii)                                  on March 15 of each year (or, by operation
of Section 5.1.4 below, as soon as possible thereafter), Buyers shall repay any
outstanding Loan Amount to the extent of the Tax Benefit Amount in respect of
the prior calendar year; provided that, in lieu of making any such cash payment,
Buyers may elect to permit AWA to reduce its next payment obligations to Buyers
hereunder by such amount;
 
9

--------------------------------------------------------------------------------


 
(iii)                               if upon final calculation of the Tax Benefit
Amount for a calendar year the amount thereof is different than the amount
utilized in the calculation described in (ii) above, the parties hereto shall
make an appropriate reconciling payment, i.e. if the Tax Benefit Amount is
greater than utilized, the Buyers shall pay such excess amount in cash to AWA
(subject to the proviso at the end of subsection 4.1.2.2(ii) above); and if the
Tax Benefit Amount is less than utilized, AWA shall pay such lesser amount in
cash to Buyers; and
 
(iv)                              the outstanding Loan Amount in respect of each
year shall be deemed repaid, and Buyers shall have no further obligations in
respect thereof, after giving effect to the repayments set forth in (i) through
(iii) above. Any amounts deemed repaid, as aforesaid, shall therefore be treated
as Aggregate Indemnification Payments in accordance herewith, i.e. to the extent
of the original Loan Amount for such year reduced by the payments made in
respect of Recoveries and the Tax Benefit Amount.
 
4.1.3                        In recognition of Buyers' obligations under the PDC
Agreement and of the fact that API shall be responsible in the first instance to
satisfy the Indemnified Excess Costs, Buyers hereby direct AWA to make all
payments hereunder directly to the applicable obligee or, if applicable, to API;
provided, however, that such direct payments shall nonetheless be treated as a
matter of law as being in satisfaction of AWA's obligations hereunder.
 
4.2                                 At any time that (i) an Insolvency Event has
occurred with respect to Buyers, API or any other Member of the Buyers' Group or
(ii) Buyers, API or any other Member of the Buyers' Group have failed to pay or
satisfy any portion of the API Excess Costs when due, and such failure shall
have continued for thirty (30) days after written notice thereof shall have been
given by AWA to the defaulting party; (provided that such notice and cure period
shall not apply
 
10

--------------------------------------------------------------------------------


 
if any such extended period would have a material adverse effect on AWA; and
further provided that Buyers' failure to make any indemnification payment to API
or AWA by reason of AWA's failure to make an indemnification payment to Buyers
pursuant to this Agreement shall not be deemed to be a default hereunder), the
following shall thereafter apply:
 
4.2.1                        AWA shall be entitled, in lieu of the procedures
set forth in Section 4.1, to make payments as otherwise determined in accordance
with Section 4.1.1.2 equal to the amount of Indemnified Excess Costs, net of
AWA's good faith estimate of the Tax Benefit Amount and Recoveries to be
obtained by API or another Member of Buyers' Group relating to such Indemnified
Excess Costs. Any such payment shall be deemed to constitute a Loan hereunder
and the amount thereof shall constitute a portion of the Loan Amount; provided
that in such case any Tax Benefit Amount or Recoveries, when received, relating
to such Indemnified Excess Costs up to the amount of such estimate thereof shall
be the property of Buyers. If, upon final determination of Tax Benefit Amount
and Recoveries, the amount paid by AWA pursuant to Section 4.1.3 on account of
Indemnified Excess Costs is inaccurate, then, as applicable, either (x) AWA
shall pay Buyers in cash the amount of any deficiency or (y) Buyers shall pay
AWA in cash the amount of any overpayment, (subject to the proviso at the end of
Section 4.1.2.2(ii)).
 
4.2.2                        In any event, and without affecting the limitations
set forth in the definition of Indemnified Excess Costs as set forth in the PDC
Agreement applicable upon an Insolvency Event, AWA's indemnification obligations
hereunder, and its obligation to make Loans hereunder, shall not in any year
exceed the amount of Indemnified Excess Costs for which the Buyers and/or API
would have become responsible in that year absent such Insolvency Event. For the
avoidance of doubt,
 
11

--------------------------------------------------------------------------------


 
therefore, if by reason of an Insolvency Event, the obligations of the Buyers
and/or API in respect of Indemnified Excess Costs are accelerated, liquidated or
otherwise established at a specific sum representing, for example, the then
current value of the future obligations, AWA's responsibility hereunder shall
not apply to such liquidated amount, but instead shall be limited such that
AWA's obligations hereunder shall be calculated and paid each year on the basis
of the Indemnified Excess Costs that would have been paid by API during that
year had there been no such acceleration or liquidation.
 
4.2.3                        For the purposes hereof, an "Insolvency Event"
shall occur in relation to a person if:
 
(i)                                     it admits in writing its inability to
pay its debts as they fall due;
 
(ii)                                  it voluntarily commences an action for its
liquidation or winding up otherwise than purely for the purposes of a solvent
reconstruction or amalgamation;
 
(iii)                               it consents to the appointment of a receiver
(including an administrative receiver or receiver and manager) over the whole or
any material part of its assets or undertaking, or, after a 60 day period, is
unable to discharge or stay an involuntary action for such appointment;
 
(iv)                              it makes a general assignment for the benefit
of its creditors;
 
(v)                                 a voluntary or involuntary petition has been
filed by or against it pursuant to any bankruptcy or insolvency law (as from
time to time amended, re- enacted or replaced); provided, however, that in the
case of an involuntary petition, such petition is not discharged or stayed
within 60 days after its filing; or
 
12

--------------------------------------------------------------------------------


 
(vi)                              any matter similar or analogous to any of
those described above occurs in relation to it under the laws of any relevant
jurisdiction.
 
4.3                                 The Aggregate Indemnification Payments made
by AWA pursuant to this Section 4, after giving effect to the Tax Benefit Amount
and Recoveries, if applicable, shall constitute reductions to the Purchase Price
paid by Buyers in respect of the API Purchase.
 
4.4                                 Buyers and API acknowledge that AWA's
combined maximum aggregate liability to Buyers and API hereunder or otherwise in
respect of Excess Costs shall not exceed the Excess Costs paid (or otherwise
incurred) by API, Buyers or any other Members of the Buyers' Group and
constituting Indemnified Excess Costs, net of any Recoveries and any Tax Benefit
Amounts.
 
4.5                                 Notwithstanding any provision of this
Agreement to the contrary, AWA is not assuming any liability of Buyers or API to
third parties in respect of Excess Costs pursuant to this Agreement; instead AWA
is only indemnifying Buyers or any other Member of the Buyers' Group in respect
thereof. Further, no person or entity, other than the parties to this Agreement
and the other Members of the Buyers' Group, shall have any rights or obligations
under or by reason of this Agreement, including but not limited to any third
party beneficiary rights, nor any right of direct action to enforce this
Agreement.
 
4.6                                 Further, for purposes of determining whether
Buyers have satisfied the First Tier Indemnification Amount (and the point at
which API becomes responsible for the API Excess Costs), the Indemnified Excess
Costs shall be deemed to include (i) any payments made by AWA which would have
constituted Excess Costs if they had been incurred by API or would have been
subject to indemnification hereunder if incurred by Buyers, and (ii) all Costs
and Expenses incurred by AWA.
 
13

--------------------------------------------------------------------------------


 
5.                                       TAX BENEFITS; RECOVERIES
 
5.1                                 Buyers and API hereby agree that they shall
use their best efforts to seek and obtain Relief on account of the payment of
Excess Costs or, as the case may be, indemnification payments by Buyers to API,
in any such case for the benefit of any Member of the Buyers' Group, as
expeditiously and as diligently as practicable. If, and to the extent any Member
of the Buyers' Group obtains any such Relief, the amount thereof shall be a
deduction from AWA's indemnification obligations (i.e. as a Tax Benefit Amount,
as set forth in Section 2.1(i) above).
 
5.1.1                        For the purposes hereof,
 
5.1.1.1               the "Tax Benefit Amount" shall mean the actual benefit,
stated in dollars, obtained by any Member of the Buyers' Group on account of
Relief. For the purposes of calculating the Tax Benefit Amount, (i) the
applicable Relief shall be determined by reference to the average Tax rates
applicable to such Member of the Buyers' Group in the year in which such
determination is being made, (ii) such calculation shall be based upon claims
for Relief made against Tax either by way of deduction against taxable profits
or otherwise, i.e. when Tax would otherwise have become payable but for Relief,
and (iii) the Tax Benefit Amount shall be reduced by any Tax (also determined
based upon the average rates of such Member of the Buyers' Group) arising by
reason of the deemed repayment or satisfaction of a Loan or otherwise by reason
of the structure of the arrangement set forth herein; and if the Tax calculated
pursuant to the subsection (iii) exceeds the Tax Benefit Amount, the amount of
such excess shall be paid in cash by AWA to Buyers.
 
14

--------------------------------------------------------------------------------


 
5.1.1.2               the Buyers shall provide AWA with copies of all tax
returns (and underlying work papers in connection therewith) reflecting the
calculation of the Tax Benefit Amount. Upon AWA's request, the Buyers shall
provide AWA with access to all such information and to those professional
advisers who assisted in the preparation thereof; provided, however, the
disclosure of such tax returns and other information to AWA shall be subject to
the terms of Section 9.2 of the Purchase Agreement.
 
5.1.2                        In the event Buyers or API fail to comply fully
with their obligations under this Section 5.1 (and in accordance with Section
5.1.4 below) to claim Relief or fail to utilize such Relief as soon as practical
and otherwise as aforesaid, Buyers shall be obligated to repay in cash (subject
to the proviso at the end of Section 4.1.2.2(ii)), at the time when a Tax
Benefit Amount would otherwise have been paid pursuant to Section 4.1.2.2, that
portion of the Loan Amount equal to the aggregate Tax Benefit Amount that would
have been realized by Buyers, API or any other Member of the Buyers' Group had
it acted in accordance with its obligations under this Agreement.
 
5.1.3                        In the event that a Loan Amount is deemed repaid by
reason of a Tax Benefit Amount (or cash is actually paid to AWA in respect of a
Tax Benefit Amount) and the Internal Revenue Service or other Tax authority
subsequently seeks to deny part or all of such Tax Benefit Amount or such Tax
Benefit Amount is otherwise decreased by any such Tax authority, AWA shall
immediately re-loan to Buyers the amount of any Tax and deficiency interest that
is required to be paid by any Member of the Buyers' Group either (i) as a result
of a settlement or the decision of an applicable Tax authority or judicial body
following a determination not to pursue any appeal thereof, or (ii) to pursue
the claim, either in a different forum, or to contest a state determination, or
otherwise.
 
15

--------------------------------------------------------------------------------


 
Any such re-loan shall be made immediately upon, or concurrently with, any such
payment required to be made by any Member of the Buyers' Group. Any amount
re-loaned pursuant to this Section 5.1.3 will be repaid in cash forthwith by
Buyers to AWA (or applied against AWA's indemnification obligations hereunder)
but only if and to the extent that the entitlement to a Tax Benefit Amount in
respect of which an amount is re-loaned hereunder is finally established and a
Tax Benefit Amount obtained, failing which such re-loaned sum will become part
of the Aggregate Indemnification Amounts pursuant to Section 2 above and shall
be deemed repaid in accordance with Section 4.1.2.2
 
5.1.4                        The following provisions shall apply in respect of
the process under which Members of the Buyers' Group shall determine the extent
to which they shall claim Relief with respect to each year.
 
5.1.4.1               On or before March 15 during each year API shall deliver
to AWA written notice (the "Tax Relief Notice") setting forth the Relief that it
intends to claim with respect to the prior year, and shall thereafter provide
AWA with any further information that AWA requests that AWA deems relevant to
its review of such Tax Relief Notice.
 
5.1.4.2               AWA shall provide API with written notice (the "Tax Relief
Response Notice") within 30 days following delivery of the Tax Relief Notice,
either approving or contesting the Tax Relief Notice; provided that such 30 day
period shall be extended, as reasonably necessary, to give effect to requests
for further information that are made by AWA pursuant to Section 5.1.4.1 AWA
shall be deemed to have approved the Tax Relief Notice if it shall not deliver a
timely Tax Relief Response Notice.
 
16

--------------------------------------------------------------------------------


 
5.1.4.3               If AWA contests the Tax Relief Notice, as aforesaid, the
parties shall resolve the resulting dispute in accordance with the provisions of
Article 7 below; provided, however, (i) the arbitrator shall in all events be a
firm of recognized national expertise in Tax matters, and (ii) the time frames
set forth within Article 7 shall be accelerated, as necessary, in order to
assure that the Members of the Buyers' Group comply with their Tax reporting
requirements.
 
5.1.5                        The following further provisions shall apply in
respect of the conduct of the Tax affairs of the Members of the Buyers' Group in
order to give effect to the provisions of Section 5.1.
 
5.1.5.1               Buyers shall keep AWA or its designee for tax matters (its
"Tax Designee") informed of the progress of the Tax affairs of Buyers and the
Members of the Buyers' Group to the extent they are relevant to Relief claimed
by Buyers or a Member of the Buyers' Group and will provide copies of all
correspondence and transcripts or summaries of all meetings with the Internal
Revenue Service or other Tax authority relevant to the Relief claimed subject to
the terms of Section 9.2 of the Purchase Agreement. Without limiting the
foregoing, Buyers shall promptly notify AWA or its Tax Designee in writing (a
"Tax Notice") following receipt by any Member of the Buyers' Group of any notice
of any proposed, pending or threatened Tax audit or examination of or assessment
against any Member of the Buyers' Group relating to Relief claimed.
 
5.1.5.2               AWA or its Tax Designee shall have the right (but not the
obligation) to represent Buyers and the other Members of the Buyers' Group in an
examination, in an administrative appeal and/or in litigation in connection with
any Tax
 
17

--------------------------------------------------------------------------------


 
Notice or otherwise in any contest to the extent relating to Relief claimed
(collectively, a "Tax Contest") and to employ counsel at AWA's expense for such
purpose (and any such expense shall not be deemed be to an Aggregate
Indemnification Payment hereunder). AWA or its Tax Designee may exercise this
right by written notice to Buyers at any time following receipt of any Tax
Notice relating to a Tax Contest. If, and following the date that, AWA exercises
this right, (i) AWA or its Tax Designee shall have the unlimited right to
control all aspects of any such Tax Contest, and (ii) Buyers and the other
Members of the Buyers' Group shall be required to cooperate fully with AWA or
its Tax Designee and its counsel, including the grant of all necessary powers of
attorney.
 
5.1.5.3               The personnel of Buyers and the other Members of the
Buyers' Group shall have the right of observation at Buyers' expense in any Tax
Contest in which AWA or its Tax Designee exercises its rights to represent a
Member of the Buyers' Group.
 
5.1.5.4               If AWA or its Tax Designee does not exercise, or until it
exercises, its right to represent Buyers or another Member of the Buyers' Group
in connection with a Tax Contest as aforesaid, Buyers and the other Members of
the Buyers' Group shall consult with and take into account any reasonable
submissions made by AWA or its Tax Designee in respect of such Tax Contest.
 
5.1.5.5               If AWA or its Tax Designee does not exercise, or until it
exercises, its right to represent Buyers or another Member of the Buyers' Group
as aforesaid, no settlement, compromise or agreement in respect of any Tax
Contest or other disallowance of Relief in respect of Excess Costs shall be made
without the consent of AWA or its Tax Designee, unless AWA or its Tax Designee
fails to respond to a request for consent within thirty (30) days after the
delivery thereof, in which case the matter may be settled without the consent of
AWA or its Tax Designee.
 
18

--------------------------------------------------------------------------------


 
5.1.5.6               Upon settlement, compromise or agreement in respect of any
Tax Contest or other disallowance of Relief, or upon entry of decision in
litigation from which no appeal is taken, and provided that the provisions of
this Section 5.1.4 shall have been complied with, AWA shall indemnify, hold
harmless and pay to Buyers and the other Members of the Buyers' Group in respect
thereof pursuant to Section 2.2 hereof to the extent the amount thereof had not
been re-loaned pursuant to Section 5.1.3 above
 
5.1.5.7               The Buyers may elect at any time to assume control over
any Tax Contest that AWA had otherwise elected to control hereunder, in which
case, as between AWA and the Buyers hereunder and irrespective of the actual
conclusion to the Tax Contest, the applicable Relief will be deemed unchanged
from that reflected by the Tax filings that are the subject of the audit,
examination or assessment.
 
5.2                                 Buyers and API hereby agree that they shall
use their best efforts to seek to minimize the amount of the Excess Costs and to
seek to obtain Recoveries as soon as practicable for the benefit of AWA in
accordance with the further provisions of this Section5.2; provided, however,
that nothing contained in this introduction to Section 5.2 shall limit AWA's
rights of control as set forth below.
 
5.2.1                        Buyers shall promptly notify AWA in writing (a
"Claim Notice") following receipt by Buyers or any Member of the Buyers' Group
of any written or oral actual or potential claim that could give rise to an
Excess Cost or a Recovery. Buyers and API shall, at all times, keep AWA fully
informed of all claims. Notwithstanding the foregoing, AWA's obligations
hereunder shall not be limited by reason of Buyers' failure
 
19

--------------------------------------------------------------------------------


 
to comply with the requirements of this Section 5.2.1 except to the extent that
such failure has an adverse effect on AWA (including by ultimately increasing
the amount of such Excess Cost or reducing the amount of any Recovery).
 
5.2.2                        It is the intent of the parties that AWA shall have
the exclusive right (but not the obligation) to carry out or direct, in the name
and on behalf of the Members of the Buyers' Group, the defense of all claims and
proceedings, whether presently existing or hereafter arising, that could
potentially give rise to a claim for indemnification by API pursuant to the PDC
Agreement or by Buyers hereunder ("Claims") and to carry out or direct all
claims for Recoveries in connection therewith. Accordingly, (i) as between AWA
and the Members of the Buyers' Group, AWA shall have the exclusive right to
select counsel to conduct the defense of all such Claims and to pursue all such
Recoveries at AWA's expense, and, subject to Section 5.2.4, shall have the
exclusive right to direct the conduct and settlement thereof, (ii) Buyers and
the other Members of the Buyers' Group shall cooperate fully with AWA or its
designee and its counsel, including by granting all necessary powers of
attorney, (iii) AWA shall have the right to require the Members of the Buyers'
Group to do any of the foregoing in accordance with AWA's instructions, and (iv)
Buyers and the other Members of the Buyers' Group shall not take any action, nor
make any statement, regarding Claims or Recoveries unless directed to do so by
AWA, or otherwise as consistent with strategies and policies previously approved
by AWA.
 
5.2.3                        In furtherance of the foregoing, API shall, upon
AWA's request, (i) appoint AWA's designee as the Authorization Administrator to
act on behalf of API pursuant to the Settlement Agreement and to approve the
incurrence and payment of all
 
20

--------------------------------------------------------------------------------


 
defense and other costs payable by API pursuant to the NCR Agreements and (ii)
assign to AWA (or its designee(s)) all of API's rights to any or all Recoveries,
whether under agreements with third parties, insurance contracts or otherwise;
provided that if any such assignment jeopardizes API's rights to any such
Recoveries or contravenes the express terms of any agreements, instruments or
other arrangements providing API with a right to Recovery, API shall, to the
extent reasonably practicable, take such alternative actions as may be required
by AWA in order to obtain the equivalent result.
 
5.2.4                        AWA is hereby authorized to consent to a settlement
of, or the entry of any judgment arising from, any Claim or in connection with
any Recovery without the prior written consent of Buyers, Members of the Buyers'
Group or API, where applicable, unless (a) such settlement or judgment would
result in the payment by any Member of the Buyers' Group of $50,000 or more and
such payment is not subject to indemnification hereunder or (b) any such
settlement, compromise or judgment contains an admission of responsibility or
liability by Buyers, API and/or any other Member of the Buyers' Group that (i)
would result in the payment by any Member of the Buyers' Group of $50,000 or
more and such payment would not be subject to indemnification hereunder, or (ii)
if the Claim involves non-monetary damages or liability, would otherwise result
in a material adverse effect on any Member of the Buyers' Group not covered by
AWA's indemnity hereunder, in any which case (x) AWA shall consult with and give
due consideration to API's position with respect to any such settlement or
judgment, and (y) AWA will not complete such settlement without the prior
written consent of API, which consent shall not be unreasonably withheld.
Buyers, API and each other Member of the Buyers' Group shall, and shall cause
each of its Affiliates, officers, employees,
 
21

--------------------------------------------------------------------------------


 
consultants and agents to, provide reasonable cooperation with AWA in the
defense of all Claims and prosecution of Recoveries. If AWA does not exercise
its rights of control set forth in Section 5.2.2 hereof, neither API, either
Buyer or any other Member of the Buyers' Group shall make any waiver, settlement
or admission or modify in any respect any oral or written agreement with NCR or
any other person in respect of any Claim or any potential Recoveries without the
express prior written approval of AWA, which approval shall not be unreasonably
withheld.
 
5.2.5                        Without limiting the generality of the foregoing,
neither API nor any other Member of the Buyers' Group shall:
 
5.2.5.1               take or fail to take any actions in contravention of
written directives of AWA or in contravention of, or inconsistent with,
strategies or polices previously established by AWA which in any such case could
have the effect of (i) incurring or increasing the aggregate amount of Excess
Costs, or (ii) diminishing potential Recoveries, or (iii) resulting in or
expanding liabilities of API which could become Excess Costs under the PDC
Agreement, without in any such case obtaining the prior approval of AWA; or
 
5.2.5.2               accept or assume any responsibility for Excess Costs, and
shall not acknowledge responsibility therefor, by way of settlement or
otherwise, without first obtaining the consent of AWA.
 
Any obligations voluntarily incurred or payments voluntarily made by API in
contravention of this Section 5.2.5 shall not constitute "Excess Costs" for the
purposes of this Agreement if (x) any such single obligation or payment involves
more than $50,000 or (y) the aggregate of such obligations or payments exceed
$500,000 or (z) any such obligation or payment otherwise results in a material
detriment to the interests of AWA.
 
22

--------------------------------------------------------------------------------


 
5.2.6                        API hereby agrees to, and Buyers shall ensure that
API shall, use its reasonable best efforts to comply fully with the terms and
conditions of any insurance policies or agreements with third parties which may
provide for the payment of Excess Costs, and shall further comply with such
reasonable written instructions as AWA or its designee may make relating to the
foregoing.
 
5.2.7                        Buyers and API shall make its employees and
consultants (including, without limitation, Doug Buth, Paul Karch, Dick Wehrel,
Dennis Hultgren, Bill VanDenBrandt and Tami Van Straten as long as each is
employed by API or its Affiliates) available to AWA upon reasonable request,
whether in connection with its pursuit of Recoveries and Relief, the defense of
Claims or other matters relating to the substance of this Agreement.
 
5.2.8                        The personnel of Buyers and other Members of the
Buyers' Group ("Observing Buyers") shall have the right of observation at
Buyers' expense in any Claim or Recovery in which AWA exercises its right of
control herein so long as any such observation does not interfere with AWA's
conduct of such Claim or Recovery; AWA shall use reasonable efforts to
coordinate with the Observing Buyers the exercise of such observation rights
and, if requested by Buyers, AWA shall keep Buyers appraised of the status of
any such Claim or Recovery.
 
5.3                                 Neither API nor Buyers shall transfer or
assign any interest of any kind or nature that either possesses in respect of
the PDC Agreement without the prior written approval of AWA, and shall not
consent to any amendment to, or waiver of rights under, or other
 
23

--------------------------------------------------------------------------------


 
modification of the rights or obligations or undertakings of any party under,
the PDC Agreement. Buyers shall ensure that API fully performs its obligations
under the PDC Agreement and shall seek to enforce its rights thereunder to the
fullest extent permitted by law.
 
5.4                                 Notwithstanding anything contained herein to
the contrary, if AWA shall fail to comply with its material obligations under
this Agreement including, without limitation, those obligations set forth in
Sections 2, 4.1 and 6.1, 7.1 and all subsections relating thereto within 45 days
after having received notice of such failure (provided that such cure period
shall be reduced to no less than 20 days if any such additional time would
result in a material adverse effect to API, the Buyers or any other Member of
the Buyers' Group), AWA's rights of control under this Section 5 shall be
suspended until such time as it shall have remedied any such failure; and until
such time Buyers shall have the right to retain control of the matters set forth
herein, subject to AWA's rights of observation and to information disclosure as
otherwise available to Buyers hereunder,
 
5.5                                 AWA hereby grants to PDC the right to set
off against the Value Amount under the Deferred Payment (as each is defined in
the Purchase Agreement) any obligations of AWA that are not satisfied when due
(it being understood, however, that the within right of set-off shall not
constitute Buyers' sole recourse against AWA in the case of any such failure).
 
6.                                       SECURITY
 
6.1                                 As assurances for AWA's obligations under
this Agreement the following provisions shall apply:
 
6.1.1                        At a time when the sum of (a) the indemnification
payments made by AWA hereunder, (b) all Costs and Expenses incurred by AWA, and
(c) any other payments made by AWA which would have been indemnifiable hereunder
if they had
 
24

--------------------------------------------------------------------------------


 
been incurred by API or Buyers (together, the "Fox River Payments"), is less
than $75,000,000, if the consolidated "tangible net assets" of AWA and its
subsidiaries and its share of joint ventures and associates ("tangible net
assets" being "net assets," adjusted to remove "intangible assets," "deferred
tax assets" and "deferred tax liabilities," in each case as calculated on the
same basis and using the same methodology employed in the preparation of AWA's
statutory accounts or, if such accounts are no longer prepared, on the basis
that would be used in preparing such accounts in accordance with English law and
UK GAAP) shall, as determined at the end of any fiscal quarter, have (i)
remained below (Pounds) 500 million for two (2) consecutive fiscal quarters for
any reason or (ii) fallen below (Pounds) 500 million in whole or in part as a
result of (x) a sale of assets outside of the ordinary course of business, (y) a
sale to a third party of stock or other ownership interests of any direct or
indirect operating subsidiary of AWA or (z) any other discrete transaction
outside the ordinary course of business, the following shall apply:
 
6.1.1.1               AWA shall deliver into escrow, pursuant to an Escrow
Agreement substantially in the form of Exhibit A hereto with a mutually agreed
upon commercial bank as escrow agent, an amount equal to the excess of (1)
$75,000,000 over (2) the Fox River Payments made to the date on which the escrow
deposit is required. Such escrow deposit shall be made immediately following the
determination that such deposit is required to made pursuant hereto, but in any
event not later than ten (10) days after delivery of a certification pursuant to
Section 6.1.1.3 that reflects AWA's obligation to make such escrow deposit.
Notwithstanding the foregoing, AWA shall have no obligation to make the payments
into escrow required hereunder for so long as AWA is providing the Acceptable
Protection Coverage described in Section 6.1.3. At such time
 
25

--------------------------------------------------------------------------------


 
that AWA shall no longer be providing the Excess Coverage, AWA shall be
required, as a condition to the termination of such Excess Coverage, to deposit
into escrow the amount which is required pursuant to Section 6.1.1.2;
 
6.1.1.2               The amount to be retained in escrow pursuant to Section
6.1.1.1 above shall at all times equal the excess of (1) $75,000,000 over (2)
the sum of the Fox River Payments made to the applicable date. Accordingly, any
amounts held in escrow pursuant to the Escrow Agreement which are greater than
the amount of such required amount at any time shall promptly be distributed to
AWA free of escrow;
 
6.1.1.3               For so long as AWA's obligations under this Section 6.1.1
above apply, AWA shall provide Buyers with a quarterly certificate, signed by an
officer of AWA, by the 30th day of the month following each fiscal quarter,
setting forth AWA's consolidated tangible net assets as of the last day of the
previous fiscal quarter, as above; provided that AWA shall be required to
provide Buyers with immediate written notice of any event described in Section
6.1.1(ii), and
 
6.1.2                        AWA shall keep and maintain, or cause to be kept
and maintained, Acceptable Protection Coverage pursuant to which the specified
amounts described in Schedule 6.1.2-1 hereof are available to satisfy Aggregate
Indemnification Payments in the years set forth therein (the "Later Period
Coverage"); provided, however, once the cumulative Fox River Payments made by
AWA hereunder exceed $75,000,000, the annual amounts available for payment under
the Later Period Coverage may from time to time be reduced in accordance with
the formula attached hereto as Schedule 6.1.2-2; and provided, further, AWA need
not obtain or maintain the Later Period Coverage for so long as the Excess
Coverage remains in effect, it being understood that, at AWA's option, it may
continue the Excess Coverage in place beyond the Base Debt Period.
 
26

--------------------------------------------------------------------------------


 
6.1.3                        During the Base Debt Period, AWA shall keep and
maintain, or cause to be kept and maintained, Acceptable Protection Coverage
pursuant to which the specified amounts described in Schedule 6.1.3 hereof are
available to satisfy Aggregate Indemnification Payments in the years set forth
therein (the "Excess Coverage").
 
6.1.4                        During the Extended Debt Period, AWA shall keep and
maintain, or cause to be kept and maintained, Acceptable Protection Coverage as
follows:
 
6.1.4.1               On the first day of the Extended Debt Period, the
Acceptable Protection Coverage must be equal to the lesser of (i) two (2) times
the Excess Projected Amount, or (ii) $250 million reduced by the amount of Fox
River Payments made to such date.
 
6.1.4.2               Thereafter during the Extended Debt Period, the Acceptable
Protection Coverage must be equal at all times to the amount described in
Section 6.1.4.1 above reduced by the amount of Fox River Payments made during
the Extended Debt Period to the date of calculation.
 
6.1.5                        For the purposes of this Section 6, the following
definitions shall apply:
 
6.1.5.1               "Acceptable Protection Coverage" means the credit
enhancement in the form attached hereto as Schedule 6.1.5.1.
 
6.1.5.2               "Acquisition Debt" means all obligations, including,
without limitation, principal, interest, fees, costs and expenses, payable by
Members of the Buyers' Group under those debt facilities described on Schedule
6.1.5.2 hereof.
 
27

--------------------------------------------------------------------------------


 
6.1.5.3               "Base Debt Period" means from the date hereof until the
earliest to occur of (i) the later of (A) November 8, 2008 and (B) if, pursuant
to Section 5 of the Appleton Papers Inc. Senior Subordinated Note issued on the
date hereof(the "Closing Date High Yield Note"), API issues debt securities the
proceeds of which are used to redeem such Closing Date High Yield Note (the
"Substitute High Yield Note"), the seventh anniversary of the issuance date of
such securities (such later date being the "Scheduled Base Period Expiration
Date"), and (ii) the occurrence of a Change of Control, and (iii) the date on
which the Acquisition Debt is in fact fully repaid other than through a
Refinancing.
 
6.1.5.4               "Change of Control" means the occurrence of all of the
following: (i) a change of control as defined in the Closing Date High Yield
Note, (ii) full satisfaction of the repurchase and/or repayment obligations
contained in the Acquisition Debt, including any notice, offer, repurchase or
repayment obligations contained in the Closing Date High Yield Note or the
Substitute High Yield Notes arising from such change of control, and (iii) the
absence of the continuation of a default or event of default under any of the
Acquisition Debt by reason of such change of control.
 
6.1.5.5               "Designated Debt Arbiter" means a firm of recognized
national standing mutually acceptable to the Buyers and AWA with the necessary
financial skills to make the determinations described in 6.1.5.9(i) below. In
the event that the Buyers and AWA are unable to agree on the identity of such
Designated Debt Arbiter, it shall be determined pursuant to Section 7.1 below.
 
6.1.5.6               "Designated Fox River Arbiter" means a firm of recognized
standing mutually acceptable to the Buyers and AWA with the necessary skills and
experience to make the determinations described in 6.1.5.9(iii) below. In the
event that the Buyers and
 
28

--------------------------------------------------------------------------------


 
AWA are unable to agree on the identity of such Designated Fox River Arbiter, it
shall be determined pursuant to Section 7.1 below.
 
6.1.5.7               "Excess Projected Amount" means the sum of the remaining
Aggregate Indemnification Payments during the entire Extended Debt Period as
determined by the Designated Fox River Arbiter over (i) the aggregate amounts
available in cash during the entire Extended Debt Period from the escrow
described in Section 6.1 above, if any (determined on the basis of the required
amount of escrow on the first day of the Extended Debt Period), and (ii) the
Later Period Coverage.
 
6.1.5.8               "Extended Debt Period" means (a) subject to (b) below, the
period following the Scheduled Base Period Expiration Date through November 8,
2011, and (b) if there exists an Extended Debt Period by reason of the existence
of an Extended Debt Period Prerequisite set forth in Section 6.1.5.9(ii) below,
the period following the Scheduled Base Period Expiration Date November 8, 2011;
provided, however, that (i) in any and all events there shall be no Extended
Debt Period unless the Extended Debt Period Prerequisites shall have been
satisfied and (ii) the Extended Debt Period shall be terminated upon the
occurrence of a Change of Control; and provided, further, that there shall
automatically be an Extended Debt Period if AWA does not invoke the provisions
of Section 6.1.6.1. If AWA does invoke the provisions of Section 6.1.6.1, there
shall be an Extended Debt Period if it shall be determined pursuant to Section
6.1.6 that the Extended Debt Period Prerequisites shall have been met.
 
29

--------------------------------------------------------------------------------


 
6.1.5.9               "Extended Debt Period Prerequisites" means that the
Acquisition Debt shall not have been repaid in full (other than through a
Refinancing), and any one or more of the following shall have occurred:
 
(i)                                     A Designated Debt Arbiter shall not have
determined that API and its Subsidiaries will have sufficient internal cash
(i.e. not obtained through financings (other than normal course equipment or
real estate financings or normal course working capital financings, in any such
case in respect of existing loan facilities; provided that the proceeds of such
working capital financings may not be applied to repay the Acquisition Debt) and
after giving effect to required operating requirements and planned payments and
expenditures) to be able to repay the Acquisition Debt prior to the Scheduled
Base Period Expiration Date; provided, however, if the Designated Debt Arbiter
does make a determination that there exists such sufficient internal cash, the
Extended Debt Period Prerequisite shall nonetheless be deemed to have occurred
pursuant to this subsection (i) unless within thirty (30) days following such
determination either (x) the Acquisition Debt is repaid in full or (y) an amount
equal to the then outstanding Acquisition Debt shall have been irrevocably
deposited for payment on the due date thereof; or
 
(ii)                                  AWA shall have committed a payment default
hereunder in excess of $1 million prior to the Scheduled Base Period Expiration
Date and shall not have cured such default within 60 days following written
notice thereof; provided that such cure period shall be reduced to no less than
30 days if any such additional time would result in a material adverse effect on
API, the Buyers or any other Member of the Buyers' Group; or
 
(iii)                               the Designated Fox River Arbiter has
determined that there is an Excess Projected Amount.
 
30

--------------------------------------------------------------------------------


 
6.1.5.10         "Refinancing" means that the Acquisition Debt shall have been
repaid in whole or in part through borrowings other than from the original
holders of the Acquisition Debt.
 
6.1.6                        In order to allow the determinations to be made
pursuant to Section 6.1.5.9(i) and (iii)above, the following shall apply:
 
6.1.6.1               If AWA wishes to request a determination as to the
requirement for an Extended Debt Period by requesting determinations pursuant to
Sections 6.1.5.9(i) it must give notice thereof to the Buyers in writing not
later than that date which is 365 days prior to the Scheduled Base Period
Expiration Date.
 
6.1.6.2               The Designated Debt Arbiter and the Designated Fox River
Arbiter, respectively, shall be identified, including if necessary by an
acceleration of the procedures described in Section 7 below not later than the
dates which are 180 days and 270 days, respectively, prior to the Scheduled Base
Period Expiration Date.
 
6.1.6.3               Buyers and AWA shall provide the Designated Debt Arbiter
and the Designated Fox River Arbiter with such information and further
assistance as each may require in order to make its required determinations, but
subject in all cases to such limitations as may be deemed reasonably necessary
by Buyers or AWA in order to satisfy requirements for confidentiality.
 
6.1.6.4               The Designated Debt Arbiter and the Designated Fox River
Arbiter shall be directed to make their final determinations not later than the
date which is 30 days prior to the Scheduled Base Period Expiration Date.
 
6.1.6.5               The determinations of the Designated Debt Arbiter and the
Designated Fox River Arbiter shall be binding and enforceable on the Buyers and
AWA.
 
31

--------------------------------------------------------------------------------


 
6.1.6.6               The cost of the Designated Debt Arbiter and the Designated
Fox River Arbiter shall be borne equally by the Buyers, on the one hand, and
AWA, on the other hand.
 
6.2                                 As security for its obligations under this
Agreement, API and Buyers shall execute and deliver a Security Agreement (the
"Security Agreement") substantially in the form of Exhibit B hereto, pursuant to
which API and Buyers shall grant AWA a continuing security interest in the
Recoveries and the proceeds thereof and Buyers' rights under the PDC Agreement.
 
7.                                       DISPUTES; ARBITRATION
 
7.1                                 Buyers and API, on the one hand, and AWA, on
the other hand, shall attempt in good faith to resolve any dispute or difference
between or among the parties arising out of or relating to this Agreement
promptly by negotiation between executives of the relevant parties who have
authority to settle the controversy within fifteen (15) days after delivery of a
notice of a dispute by one or more parties to the others. All negotiations
pursuant to this Section 7.1 are confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence.
 
7.2                                 Any dispute or difference between or among
the parties arising out of or relating to this Agreement which has not been
resolved by negotiation pursuant to Section 7.1 shall be settled by arbitration
in accordance with the CPR Rules for Non Administered Arbitration in effect on
the date of this Agreement, by a mutually acceptable single arbitrator
designated by the respective parties. If the parties are unable to agree on an
arbitrator within fifteen (15) days following the expiration of the negotiation
period described in Section 7.1 an arbitrator shall be selected by the Center
for Public Resources pursuant to the procedures set forth in its Rule 6.4.b or
by such other procedures as the parties may elect. In order to expedite the
process of selecting
 
32

--------------------------------------------------------------------------------


 
an arbitrator, the parties shall use their best efforts to agree upon a standby
arbitrator and an alternate within thirty (30) days following the effective date
of this Agreement, and within thirty (30) days following the resignation or
inability of any such standby arbitrator or alternate to serve. The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C.(S)(S)1-16, and
judgment upon the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof. The place of arbitration shall be New York, New
York. The language of the arbitration shall be English. The arbitration shall be
governed by the law of the State of New York. The arbitrator is not empowered to
award damages in excess of compensatory damages and each party expressly waives
and foregoes any right to punitive, exemplary or similar damages less a statute
requires that compensatory damages be increased in a specified manner. Following
the final arbitration hearings, which shall be completed within thirty (30) days
following the later of (i) the designation of the arbitrator and (ii) the
expiration of the negotiation period described in Section 7.1 unless otherwise
mutually agreed by the parties to the dispute, the arbitrator shall promptly
deliver a written decision with respect to the dispute to each of the parties,
who shall promptly act in accordance therewith. Each party agrees that any
decision of the arbitrator shall be final, conclusive and binding and that they
will not contest any action by any other party thereto in accordance with a
decision of the arbitrator. It is specifically understood and agreed that any
party may enforce any award rendered pursuant to the arbitration provisions of
this Section 7.2 by bringing suit in any court of competent jurisdiction.
 
7.3                                 All reasonable fees, costs and expenses
(including attorneys' fees and expenses) incurred by the party that prevails in
any such arbitration commenced pursuant to Section 7.2 or any judicial action or
proceeding seeking to enforce the agreement to arbitrate disputes as set forth
in Section 7.2 or seeking to enforce any order or award of any arbitration
commenced
 
33

--------------------------------------------------------------------------------


 
pursuant to this Section 7.2 may be assessed (in whole or in part) against the
party or parties that do not prevail in such arbitration in such manner as the
arbitrator or the court in such judicial action, as the case may be, may
determine to be appropriate under the circumstances. All costs and expenses
attributable to the arbitrator shall be allocated among the parties to the
arbitration in such manner as the arbitrator shall determine to be appropriate
under the circumstances.
 
7.4                                 The parties hereto shall take all required
steps in order to avoid any inconsistencies between the resolutions of disputes
hereunder and resolutions of disputes under the PDC Agreement including, without
limitation, the consolidation of any dispute resolution procedures.
Notwithstanding anything to the contrary in this Agreement or in the PDC
Agreement, AWA shall not be bound, nor shall its rights and obligations under
this Agreement be determined, by any arbitration or judicial proceeding
conducted pursuant to the PDC Agreement unless either (i) AWA is a party to such
proceeding, or (ii) such proceeding has been consolidated with such a proceeding
hereunder.
 
7.5                                 In the event any party fails to make a
payment when due hereunder, interest shall thereafter accrue on the amount due
until paid at the rate of ten percent (10%) per annum.
 
8.                                       ACCESS TO INFORMATION; SETOFF
 
8.1                                 Buyers and API hereby agree to provide AWA
or its designee with unlimited access, upon request and during normal business
hours, to all of their books and records relating to the matters giving rise to
Excess Costs and any information that might reasonably be thought relevant to
Excess Costs and Recoveries in order to permit AWA or its designee to confirm
the amount of Aggregate Indemnification Payments and Buyers' rights thereto and
to permit AWA or its designees to properly manage Excess Costs and Recoveries.
 
34

--------------------------------------------------------------------------------


 
8.2                                 In the event that it is determined that, for
any reason, AWA has made payments to Buyers in excess of amounts ultimately
determined to be owing hereunder, AWA shall have the right to set-off any such
excess payments against amounts subsequently owing from it to Buyers hereunder
or otherwise.
 
9.                                       API GUARANTEE; RIGHTS OF API
 
9.1                                 API hereby unconditionally and absolutely
guarantees to AWA the prompt and full payment and performance of all covenants,
agreements and other obligations of Buyers hereunder. The foregoing guarantee
shall be direct, absolute, irrevocable and unconditional and shall not be
impaired irrespective of any modification, release, supplement, extension or
other change in the terms of all or any of the obligations of Buyers hereunder
or for any other reason whatsoever. API hereby waives any requirement of
promptness, diligence or notice with respect to the foregoing guaranty and any
requirement that Buyers exhaust any right or take any action against Buyers in
respect of any of their obligations hereunder.
 
9.2                                 AWA hereby agrees, on behalf of itself and
its Affiliates, successors and assigns, that it will not claim or assert that
the PDC Agreement is not enforceable, valid or binding on any of the parties
thereto, and hereby waives any right it has now or may have in the future, to
make any claim or assertion, whether at law or in equity, with respect to such
enforceability, validity or binding effect. The parties hereto acknowledge and
agree that this Agreement and the indemnity obligations of AWA hereunder have
the effect of benefiting API, the Buyers, and the other Members of the Buyers'
Group and no claim shall be made or defense asserted by AWA which would have the
effect of denying API the benefits of this Agreement or the PDC Agreement;
provided nothing contained herein is intended to expand AWA's obligations beyond
those explicitly set forth herein or to deny AWA any other rights or defenses to
which it is entitled hereunder.
 
35

--------------------------------------------------------------------------------


 
10.                                 ASSIGNMENT AND SUCCESSION
 
10.1                           Subject to 10.3 this Agreement may not be
amended, modified or assigned except as agreed in writing by the parties hereto.
 
10.2                           This Agreement shall bind API's, Buyers' and
AWA's successors and assigns.
 
10.3                           Notwithstanding the foregoing, API and the Buyers
(in respect of themselves and on behalf of all other Members of the Buyers'
Group) and AWA hereby agree that AWA shall be entitled to enter into the
Assignment and Assumption Deed attached hereto as Exhibit C (the "Deed"); and to
hold the benefits under clause 3(a) of such Deed and to receive any payments
made by Arjo Wiggins Appleton (Bermuda) Limited on account of the Assumed
Liabilities described in clause 1(a)(i) of such Deed in trust for the benefit of
the Buyers, API, and, where applicable, any other Members of the Buyers' Group
and will promptly remit such amounts to the Buyers, API and, where applicable,
any other Members of the Buyers' Group pursuant to the terms hereof, and that
such entry into the Deed by AWA shall not constitute a breach of Section 10.1. 
For avoidance of doubt any payment received by the Buyers, API and/or the other
Members of the Buyers' Group from Arjo Wiggins Appleton (Bermuda) Limited
pursuant to the terms of the Deed shall be treated as reducing the corresponding
amount owed by AWA to the Buyers, API and/or the other Members of the Buyers'
Group under this Agreement.
 
11.                                 GOVERNING LAW; CONSENT TO JURISDICTION
 
THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. FOR THE
LIMITED PURPOSE OF ENFORCEMENT OF AN ARBITRAL JUDGMENT IN ACCORDANCE WITH
SECTION 7.2 EACH OF THE
 
36

--------------------------------------------------------------------------------


 
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR THE COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE STATE OF NEW YORK FOR ANY ACTIONS, SUITS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN THE COURTS OF THE
STATE OF NEW YORK OR THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF NEW YORK AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
12.                                 NOTICES
 
12.1                           All communications provided for hereunder shall
be in writing and shall be deemed to be given when delivered in person or by
private courier with receipt, when telefaxed and received, and,
 
If to either Buyer:
 
Appleton Papers Inc.
825 E. Wisconsin Avenue
P.O. Box 359
Appleton, WI 54912-0359
Facsimile: (920) 991-7256
 
37

--------------------------------------------------------------------------------


 
Attention: Paul Karch,
Vice President, Law and
Public Affairs and
General Counsel
 
with copies to:
 
Godfrey & Kahn, S.C.
780 N. Water Street
Milwaukee, WI 53202
Facsimile: (414) 273-5198
Attention: Christopher B. Noyes
 
State Street Bank and Trust Company
Trustee of the ESOP Component of the
Appleton Papers Retirement Saving Plan
Two International Place
Boston, MA 02110
Facsimile: (617)
Attention: Kelly G. Driscoll
 
Jones Day Reavis & Pogue
77 West Wacker
Suite 3500
Chicago, IL 60601-1692
Facsimile: (312) 782-8585
Attention: Ronald S. Rizzo
 
If to Seller Parent or either Seller:
 
Arjo Wiggins Appleton p.l.c.
St. Clement House
Alencon Link
Basingstoke
Hampshire RG21
ENGLAND
Facsimile: 011-44-1256-796075
Attention: Company Secretary
 
38

--------------------------------------------------------------------------------


 
and
 
Arjo Wiggins
Washington Plaza
29 Rue de Berri
75408 Paris
Cedex 08
FRANCE
Facsimile: 011-33-1-5669-3963
Attention: Director of Legal Services
 
with a copy to:
 
McDermott, Will & Emery
50 Rockefeller Plaza
New York, NY 10020
Facsimile:  212-547-5444
Attention:  C. David Goldman
 
or to such other address as any such party shall designate by written notice to
the other parties hereto.
 
12.2                           Without limiting the generality of Section 12.1
PDC, New Appleton and API hereby agree that any notices given or received by the
party identified above on behalf of them shall be deemed given and received by
each of them and that, pursuant thereto, AWA may rely upon the applicability of
any such notice as being binding upon, and applicable to each of them.
 
13.                                 PRESERVATION OF CONFIDENCES/PRIVILEGES
 
AWA, Buyers and API shall use their reasonable best efforts to take all
reasonable actions necessary to preserve all available privileges and
protections and to ensure against disclosure of information to third parties
when undertaking the coordination of legal activities covered by this Agreement,
including, where appropriate, entering in to joint defense agreements; provided,
however, that nothing contained herein shall limit AWA's rights and entitlements
hereunder.
 
39

--------------------------------------------------------------------------------


 
14.                                 BUYER�S RESPONSIBILITY FOR OTHERS
 
This Agreement purports on many occasions to impose specified obligations on
Members of the Buyers' Group (other than the Buyers and API) even though such
other Members of the Buyers' Group are not parties hereto. In recognition
thereof, Buyers and API hereby agree (i) they shall be responsible for causing
the other Members of the Buyers' Group to comply with any such obligations, and
(ii)  they shall be responsible for any failure by the other Members of the
Buyers' Group to so comply.
 
40

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Environmental Indemnity
Agreement to be duly executed as of the date first above written.
 
 
PAPERWEIGHT DEVELOPMENT CORP.
 
 
 
 
 
 
 
By:
/s/ Doug Buth
 
 
Name: Douglas P. Buth
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
 
 
NEW APPLETON LLC
 
 
 
 
 
 
 
By:
/s/ Doug Buth
 
 
Name: Douglas P. Buth
 
 
Title: President of Paperweight Development Corp., sole member of New Appleton
LLC
 
 
 
 
 
 
 
APPLETON PAPERS, INC.
 
 
 
 
 
 
 
By:
/s/ Paul Karch
 
 
Name: Paul Karch
 
 
Title: Vice President
 
 
 
 
 
 
 
ARJO WIGGINS APPLETON p.l.c.
 
 
 
 
 
 
 
By:
/s/ Luca Paveri-Fontana
 
 
Name: Luca Paveri-Fontana
 
 
Title: Director

 
41

--------------------------------------------------------------------------------


 
Schedule 6.1.2-1
 
Acceptable Protection Coverage Amounts
 
1.                                       SCHEDULE OF CUMULATIVE LIMITS:
 
Annual Period beginning November 9
 
Reduced Cumulative Limits
 
2001
 
0
 
2002
 
0
 
2003
 
0
 
2004
 
0
 
2005
 
0
 
2006
 
0
 
2007
 
0
 
2008
 
0
 
2009
 
974,542
 
2010
 
3,896,702
 
2011
 
6,881,895
 
2012
 
9,125,116
 
2013
 
16,287,666
 
2014
 
23,527,511
 
2015
 
34,453,450
 
2016
 
44,718,431
 
2017
 
51,807,787
 
2018
 
57,709,883
 
2019
 
63,704,440
 
2020
 
76,385,890
 
2021
 
88,220,707
 
2022
 
100,440,156
 
2023
 
113,056,736
 
2024
 
126,083,355
 
2025
 
139,533,340
 
2026
 
153,420,449
 
2027
 
167,000,000
 

 

--------------------------------------------------------------------------------


 
Schedule 6.1.2-2
 
Late Period Coverage Reduction Formula
 
1.                                       If AWA elects to obtain and maintain
the Later Period Coverage, i.e. in lieu of the Excess Coverage (a "Conversion"),
and the aggregate indemnification payments made hereunder by (or on behalf of)
AWA prior to such Conversion exceed $75m, each of the annual amounts available
for payment under the Later Period Coverage may be reduced by (X-75million)/167
million, expressed as a percentage, where "X" is the aggregate amount of
indemnification payments made hereunder by (or on behalf of) AWA prior to the
Conversion.
 

--------------------------------------------------------------------------------


 
Schedule 6.1.3
 
Excess Coverage
 
1.                                       Excess Coverage is $250,000,000
 

--------------------------------------------------------------------------------


 
Schedule 6.1.5.1
 
Acceptable Protection Coverage
 
COMMERCE & INDUSTRY INSURANCE COMPANY
 
Arjo Wiggins Appleton (Bermuda) Limited
 
Indemnity Claim Insurance
 
Policy no: 529 5316
 
Words and phrases that appear in bold herein have the meanings set forth in
SECTION IV - DEFINITIONS. When the context so indicates or so requires, each
defined word or phrase stated in the singular includes the plural and each
defined word or phrase stated in the plural includes the singular.
 
SECTION I - INSURING AGREEMENTS
 
Subject to the terms and conditions of this policy, the Insurer will pay:
 
1.                                       on behalf of the Policyholder, during
the Period of Insurance, any and all Ultimate Net Loss in excess of the
Self-Insured Retention. The total amount the Insurer will pay for Ultimate Net
Loss is limited as described in SECTION II - LIMIT OF INSURANCE.
 
2.                                       to the Policyholder, upon election of
"Reduced Cumulative Limits" pursuant to CONDITION 7 - ELECTION OF CUMULATIVE
LIMITS, the amount therein specified.
 
SECTION II - LIMIT OF INSURANCE
 
1.                                       The Limit of Insurance is the maximum
in the aggregate the Insurer will pay for Ultimate Net Loss, in accordance with
CONDITION 7 - ELECTION OF CUMULATIVE LIMITS.
 
2.                                       For each Annual Period and until
commutation or exhaustion of the Limit of Insurance, the amount of Ultimate Net
Loss payable by the Insurer shall not exceed the corresponding Cumulative Limit
shown in Endorsement 1.
 
3.                                       If the Ultimate Net Loss exceeds the
Cumulative Limit during any Annual Period, such excess shall be carded forward
to subsequent Annual Periods until paid by the Insurer, subject to the Limit of
Insurance.
 

--------------------------------------------------------------------------------


 
SECTION III - CONDITIONS
 
1.                                       Premium Payment Terms
 
The Premium shall be due and payable on November 9, 2001.
 
If the Policyholder fails to pay the Premium in full and by such date, this
policy shall not come into effect and shall not in any way bind the Insurer.
 
The Insurer shall acknowledge receipt of the Premium in writing.
 
2.                                       Policyholder's Handling of Indemnity
Claims
 
a.                                       The Policyholder shall have full,
exclusive and absolute authority, discretion and control over the
administration, defense and disposition (including but not limited to
settlement) of all Indemnity Claims, with the exception of the appointment of
one or more Project Managers, which shall be handled as specified in the
definition of "Project Manager." Such authority, discretion and control shall be
exercised in a businesslike manner in the spirit of good faith and fair dealing,
having regard to the legitimate interests of the parties to this policy.
 
b.                                      The Policyholder agrees to provide or
cause to be provided to the Insurer Invoice Approval Packages for Indemnity
Claims.
 
c.                                       During the Period of Insurance, the
Insurer has the right to reasonably audit or inspect and, if appropriate, to
copy at its own expense, the books, records, documents and control systems of
the Policyholder and its Project Manager that relate to the subject matter of
this policy. The Policyholder shall ensure that each Project Manager provides
the Insurer with such information and copies of documents as the Insurer may
reasonably require from time to time.
 
d.                                      The Policyholder will make no Indemnity
Claim under this policy after the Period of Insurance.
 
3.                                       Payment of Indemnity Claims
 
a.                                       The parties agree that with regard to
the payment of Indemnity Claims, time is of the essence.
 
b.                                      Within fifteen (15) days of receipt of
an Invoice Approval Package, the Insurer shall pay on behalf of the Policyholder
the Indemnity Claims reported therein, subject to SECTION II - LIMIT OF
INSURANCE.
 
c.                                       Subject to the Cumulative Limits, the
Insurer shall not withhold payment of reported Indemnity Claims, or any portion
thereof, for any reason including breach by the Policyholder of its obligations
hereunder. The Insurer's payment of reported Indemnity Claims shall not,
however, constitute a waiver of its rights to dispute such payment, in whole or
in part, as provided in CONDITION 4 -ANNUAL ACCOUNTING, including its right to
dispute whether such reported costs constitute Indemnity Claims.
 
2

--------------------------------------------------------------------------------


 
d.                                      The Insurer's payment of Indemnity
Claims pursuant to subparagraph b, above, shall be credited against Daily
Balance One, Daily Balance Two, or Daily Balance Three in the following order of
priority:
 
1.                                       All Indemnity Claims will be paid from
Daily Balance One until such time, if ever, as Daily Balance One equals zero.
 
2.                                       Thereafter, all Indemnity Claims will
be paid from Daily Balance Two until such time, if ever, as Daily Balance Two
equals zero.
 
3.                                       Thereafter, all Indemnity Claims will
be paid from Daily Balance Three until such time, if ever, as Daily Balance
Three equals zero.
 
e.                                       Nothing in subparagraph d, above, shall
be construed as reducing or limiting the Limit of Insurance or the Cumulative
Limits available under the policy, or the Insurer's obligations hereunder.
 
4.                                       Annual Accounting
 
a.                                       On the Annual Accounting Date, the
Policyholder shall provide the Insurer with a written report, summarizing the
Indemnity Claims the Insurer has paid during the Annual Period ending one month
prior to the Annual Accounting Date. Such report shall be substantially in the
form shown in Attachment A.
 
b.                                      Within thirty (30) days of receipt of
such report, the Insurer shall notify the Policyholder of any amount it disputes
as Ultimate Net Loss.
 
c.                                       The parties shall use best efforts in
good faith to resolve any dispute raised under subparagraph 4.b above as soon as
reasonably practicable. The parties agree that such efforts shall not include
the termination, cancellation or modification of this policy or the reduction of
the Limits of Insurance or Cumulative Limits.
 
d.                                      If a dispute has not been resolved
within thirty (30) days of the Insurer's notice under subparagraph 4.b above,
the Insurer may submit the dispute to arbitration under CONDITION 5 -
ARBITRATION.
 
e.                                       Except in the instance of fraud,
Ultimate Net Loss shall be fixed and can no longer be disputed, if:
 
1.                                       not disputed within thirty (30) days
pursuant to subparagraph 4.b above; or
 
2.                                       if so disputed, resolved as a result of
good faith efforts pursuant to subparagraph 4.c above; or
 
3.                                       if not so resolved, determined pursuant
to arbitration as described in subparagraph 4.d above.
 
3

--------------------------------------------------------------------------------


 
5.                                       Arbitration
 
Any dispute, controversy or claim arising out of or relating to this policy or
the breach, termination or invalidity hereof shall be finally and fully
determined by a binding arbitration, commenced no more frequently than annually.
Such arbitration shall be fully resolved no more than sixty (60) days after
submission of the dispute to arbitration. The parties agree that they will
adhere to the Convention on the Recognition and Enforcement of Foreign Arbitral
Awards. The parties further expressly agree to be bound by the results of the
arbitration and not to contest any award thereunder in any court of law.
 
Arbitration pursuant to this section shall be conducted in accordance with
Attachment B, except as otherwise agreed in writing by the parties. The parties
further agree that awards under these arbitration provisions shall not include
termination, cancellation or modification of this policy or the reduction of the
Limits of Insurance or Cumulative Limits.
 
6.                                       Commutation by the Policyholder
 
On the fifth and subsequent anniversaries of the Inception Date, the
Policyholder may elect to commute this contract. Such election shall be in
writing, in a form substantially identical to the form attached hereto as
Attachment C. If the Policyholder so elects, the Insurer will pay the
Policyholder an amount equal to 100% of the Commutation Amount in return for a
complete release of liability under this contract, whether known or unknown.
Such release shall be substantially identical to the form attached hereto as
Attachment D.
 
7.                                       Election of Cumulative Limits
 
a.                                       Attached hereto as Endorsement 1 is a
list of two cumulative limits.  Upon inception, the Limit of Insurance shall be
two hundred fifty million dollars ($250,000,000), with those cumulative limits
listed as "Initial Cumulative Limits."
 
b.                                      The Policyholder shall have the right,
in its sole discretion, later to elect "Reduced Cumulative Limits," in a writing
substantially identical to the form attached hereto as Attachment E. The
Policyholder shall have this right only when Daily Balance Two is greater than
zero. The Policyholder's election under this paragraph will reduce the Limit of
Insurance. Such election shall constitute a claim by the Policyholder pursuant
to SECTION I - INSURING AGREEMENT, P. 2. Within fifteen (15) days of such claim,
the Insurer shall pay the Policyholder the sum of Daily Balance One (if any)
plus Daily Balance Two (if any).
 
c.                                       Upon any election under this CONDITION
7 - ELECTION OF CUMULATIVE LIMITS, the Insurer shall endorse the policy to
specify which limits are operable.
 
4

--------------------------------------------------------------------------------


 
8.                                       Confidentiality
 
The parties shall treat, and shall cause each of their respective agents,
representatives and employees to treat as confidential all information exchanged
hereunder.
 
9.                                       Right to Insure the Self-Insured
Retention
 
All or any part of the Self-Insured Retention may be insured, without prejudice
to or invalidation of coverage under this policy. Any part of the Self-Insured
Retention actually funded by such insurance, whether such Insurance was obtained
on, before, or after the Inception Date shall be part of, and not in addition
to, the Self-Insured Retention. Insolvency of any insurer of the Self-Insured
Retention shall not reduce the Self-Insured Retention.
 
10.                                 Insolvency
 
The insolvency of the Policyholder or any other person whatsoever and any act or
omission of any receiver, conservator, liquidator, trustee, rehabilitator,
administrator or similar person administering the Policyholder's estate will not
relieve, delay, increase, accelerate, decrease, or decelerate the Insurer's
obligation under this policy.
 
11.                                 Other Insurance
 
The existence of other insurance that covers Indemnity Claims, whether or not
valid or collectible, shall not cause any increase, acceleration, relief, delay,
decrease, or deceleration of payment by the Insurer.
 
If other insurance is available to pay Indemnity Claims other than insurance
that is specifically in excess of this policy, the insurance provided by this
policy, in the Policyholder's sole discretion, shall be excess of and shall not
contribute with such other insurance.
 
12.                                 Arm's Length
 
The Insurer and Policyholder agree that this policy was jointly drafted after
arm's length negotiations. The purpose of the policy is to provide coverage for
Ultimate Net Loss in accordance with the policy's terms and conditions. All
provisions of the policy will be construed to give effect to that purpose.
 
13.                                 Choice of Law
 
This policy and any arbitration hereunder shall be governed by, construed, and
applied pursuant to the law of Wisconsin.
 
14.                                 Recoveries
 
The Policyholder shall have the sole and exclusive right, but not the
obligation, to recover from any person or organization all or part of any
payment made by it or others on its behalf, or payable by it or by others on its
behalf in respect of Indemnity Claims.
 
5

--------------------------------------------------------------------------------


 
15.                                 Transferability
 
This policy and all of the rights, powers, or obligations (other than the
payment of Premium) of the Policyholder under it may be transferred or assigned
to an entity controlling, controlled by, or under common control with the
Policyholder. The Policyholder will notify the Insurer of such transfer in a
writing substantially identical to the form attached hereto as Attachment F. In
no event will such transfer or assignment increase or decrease the Limit of
Insurance hereunder or increase, accelerate, relieve, decrease, or decelerate
the Insurer's obligations hereunder.
 
16.                                 Currency
 
The Limit of Insurance, Commutation Amount, Cumulative Limits, Daily Balance
One, Daily Balance Two, Daily Balance Three, Premium, Self-insured Retention,
and Ultimate Net Loss and under this policy are expressed and shall be paid in
United States Dollars.
 
17.                                 Endorsement
 
This policy may be amended only by written agreement between the Policyholder
and the Insurer. The Policyholder's agreement shall be substantially identical
to the form attached hereto as Attachment G.
 
18.                                 Notice
 
a.                                       Any notice or other information
required or authorized by this policy to be given by either party to the other
may be given by:
 
i.                                          delivery by hand; or
 
ii.                                       sending it by prepaid recorded or
registered post (or equivalent) air mail if international; to the Policyholder
at: to the Insurer at:
 
AWA Group Services SAS
Vice President, Division Counsel
Washington Plaza
AIG Environmental
29 Rue de Berri
175 Water Street, 12th Floor
75408 Paris
New York, New York 10038
Cedex 08
Attention: Karl M. Swanson, Esq.
FRANCE
Facsimile: (212) 458-6280
Facsimile: 011-33-1-5669-3963
 
Attention: Director of Legal Affairs
 
 
 
 
Invoice Approval Packages to:
 
 
with copies to:
 
 
 
 
AIG Consultants
McDermott, Will & Emery
175 Water Street, 12th Floor

 
6

--------------------------------------------------------------------------------


 
28 State Street
New York, New York 10038
Boston, Massachusetts 02109
Attention: Mr. Venkat Puranapanda
Attention: Jeffrey C. Bates, Esq.
Facsimile: (212) 458-6280
Facsimile: (617) 535-3800
 
 
 
Appleton Papers Inc.
 
825 E. Wisconsin Avenue
 
P.O. Box 359
 
Appleton, Wisconsin 54912
 
Attention: Paul J. Karch, Esq.
 
Facsimile: (920) 991-7256
 

 
b.                                      Either party may change the address for
service referred to in subparagraph a. above by sending notice to the other
party in the manner provided for by this section to the last address notified
for the purpose of this clause by the other party.
 
19.                                 Merger Clause
 
This policy supersedes any previous agreements or arrangements between the
parties in respect of the subject matter hereof and any previous agreements or
arrangements between the parties are merged into this policy.
 
20.                                 Release
 
Upon exhaustion of the Limit of Insurance the Insurer shall be released from any
and all further liability and obligations under this policy.
 
21.                                 Headings
 
The headings in this policy are for convenience only and shall not affect the
interpretation or construction of this policy.
 
22.                                 Cancellation
 
The parties agree that the Insurer shall have no right to cancel this policy.
 
SECTION IV - DEFINITIONS
 
1.                                       Actually Paid
 
�Actually Paid� means actually paid or due and payable.
 
2.                                       Annual Accounting Date
 
"Annual Accounting Date" means thirty days after the first anniversary of the
Inception Date, i.e., November 9, 2001, and the twelve-month anniversary of such
date for each subsequent year during the Period of Insurance and the year
immediately following the Period of Insurance.
 
7

--------------------------------------------------------------------------------


 
3.                                       Annual Period
 
"Annual Period" means the twelve-month period beginning on the Inception Date
and ending on the first anniversary of the Inception Date, i.e., November 9,
2001, and each twelve-month period thereafter.
 
4.                                       Applicable Rate
 
"Applicable Rate" shall mean a rate equal to the asking yield to maturity of the
one year Constant Maturity Treasury ("CMT") rate prevailing on the first day of
each Annual Period, as published electronically by Bloomberg L.P. or in any
successor form thereto, for the close of the first business day following the
beginning of such Annual Period, subject to any applicable usury laws. In the
event Bloomberg L.P. ceases to provide such information, the Policyholder and
the Insured shall select a comparable source for such information.
 
5.                                       Commutation Amount
 
"Commutation Amount" means the sum of Daily Balance One (if any) plus Daily
Balance Two (if any) plus Daily Balance Three (if any).
 
6.                                       Cumulative Limit
 
"Cumulative Limit" means the amounts shown in Endorsement 1, as elected by the
Policyholder pursuant to CONDITION 7 - ELECTION OF CUMULATIVE LIMITS.
 
7.                                       Daily Balance One
 
a.                                       As of the Inception Date, "Daily
Balance One" means sixty eight million, three hundred eighty thousand, six
hundred and seventeen dollars ($68,380,617).
 
b.                                      For each day other than the Inception
Date, "Daily Balance One" means Daily Balance One from the immediately preceding
day, plus the product of Daily Balance One multiplied by the Applicable Rate,
minus any Indemnity Claims the Insurer properly pays in fact on such day from
Daily Balance One, in accordance with CONDITION 3 - PAYMENT OF INDEMNITY CLAIMS,
Paragraph d, i.e., Daily Balance Onenew = Daily Balance Oneold + (Daily Balance
Oneold X Applicable Rate) - Indemnity Claims.
 
8.                                       Daily Balance Two
 
a.                                       As of the Inception Date, "Daily
Balance Two" means fifty four million, seventy nine thousand, three hundred and
forty two dollars ($54,079,342).
 
b.                                      For each day other than the Inception
Date, "Daily Balance Two" means Daily Balance Two from the immediately preceding
day minus any Indemnity Claims the Insurer properly pays in fact on such day
from Daily Balance Two, in accordance with CONDITION 3 - PAYMENT OF INDEMNITY
CLAIMS, Paragraph d, i.e., Daily Balance Twonew = Daily Balance Twoold -
Indemnity Claims.
 
8

--------------------------------------------------------------------------------


 
9.                                       Daily Balance Three
 
a.                                       As of the Inception Date, "Daily
Balance Three" means forty one million, ninety three thousand, eight hundred and
thirty nine dollars ($1,093,839).
 
b.                                      For each day other than the Inception
Date, "Daily Balance Three" means Daily Balance Three from the immediately
preceding day, plus the product of Daily Balance Three multiplied by the
Applicable Rate, minus any Indemnity Claims the Insurer properly pays in fact on
such day from Daily Balance Three, in accordance with CONDITION 3 - PAYMENT OF
INDEMNITY CLAIMS, Paragraph d, i.e., Daily Balance Threenew = Daily Balance
Threeold + (Daily Balance Threeold X Applicable Rate) - Indemnity Claims.
 
10.                                 Inception Date
 
"Inception Date" means 12:01 a.m. November 9, 2001.
 
11.                                 Indemnity Claim
 
"Indemnity Claim" means any demand made on the Policyholder under the Assignment
and Assumption Deed, attached hereto as Attachment H. Indemnity Claim shall not
include costs associated with any work performed outside the Period of
Insurance.
 
12.                                 Indemnity Costs
 
"Indemnity Costs" means the sum of the "Indemnified Excess Costs" and the "API
Excess Costs" (as those terms are defined in the Fox River PDC Environmental
Indemnity Agreement (the "PDC Indemnity") attached hereto as an exhibit to
Attachment H) paid pursuant to the PDC Indemnity since the Inception Date.
 
13.                                 Insurer
 
"Insurer" means Commerce & Industry Insurance Company.
 
14.                                 Invoice Approval Package
 
"Invoice Approval Package" means documents that evidence Indemnity Costs
Actually Paid pursuant to any procedures adopted by the Project Manager. Such
Invoice Approval Package shall be submitted by the Project Manager quarterly
when Indemnity Costs are within the Self-insured Retention and no more
frequently than bi-weekly during all other times of the Period of Insurance, on
a form substantially similar to the form attached hereto as Attachment I.
 
9

--------------------------------------------------------------------------------


 
15.                                 Period of Insurance
 
"Period of Insurance" means November 9, 2001 to November 9, 2028, or until the
exhaustion of the Limit of Insurance or the commutation of this policy,
whichever occurs first.
 
If, on November 9, 2028, there exists a positive Commutation Amount, such amount
shall remain available to the Policyholder until exhausted or commuted.
 
16.                                 Policyholder
 
"Policyholder" means Arjo Wiggins Appleton (Bermuda) Limited, or any transferee
or assignee under CONDITION 15 - TRANSFERABILITY. For avoidance of doubt, only
the Policyholder shall be entitled to claim hereunder.
 
17.                                 Premium
 
"Premium" means one hundred and eighty five million, eighteen thousand, nine
hundred and eighty one dollars ($185,018,981).
 
18.                                 Project Manager
 
"Project Manager" means the Policyholder, Arjo Wiggins Appleton, p.l.c., Project
Control Companies, Inc. or any other person or entity selected by the
Policyholder and agreed to by the Insurer, whose consent shall not be
unreasonably withheld.
 
19.                                 Self-Insured Retention
 
"Self-Insured Retention" means
 
a.                                       if the applicable Cumulative Limits are
"Initial Cumulative Limits" as specified in Endorsement 1, $0 in Indemnity Costs
up to $75,000,000 in the aggregate, and thereafter $25,000,000.
 
b.                                      if the applicable Cumulative Limits are
"Reduced Cumulative Limits," as specified in Endorsement 1, $100,000,000 in
Indemnity Costs.
 
20.                                 Ultimate Net Loss
 
"Ultimate Net Loss: means all sums paid in fact during the Period of Insurance
for Indemnity Claims, up to and including the Limit of Insurance.
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Insurer has caused this Indemnity Claim Insurance Policy
to be executed by its duly authorized representative as of the date first above
written.
 
 
COMMERCE & INDUSTRY INSURANCE COMPANY
 
 
 
 
 
 
 
By:
/s/ Michael P. Giese
 
 
Name: Michael P. Giese
 
 
Title: Assistant Vice President

 
11

--------------------------------------------------------------------------------


 
ENDORSEMENT 1 - SCHEDULE OF CUMULATIVE LIMITS
 
Annual Period Beginning November 9
 
Initial Cumulative Limits
 
Reduced Cumulative Limits
 
2001
 
75,000,000
 
0
 
2002
 
100,000,000
 
0
 
2003
 
125,000,000
 
0
 
2004
 
150,000,000
 
0
 
2005
 
175,000,000
 
0
 
2006
 
200,000,000
 
0
 
2007
 
250,000,000
 
0
 
2008
 
250,000,000
 
0
 
2009
 
250,000,000
 
974,542
 
2010
 
250,000,000
 
3,896,702
 
2011
 
250,000,000
 
6,881,895
 
2012
 
250,000,000
 
9,125,116
 
2013
 
250,000,000
 
16,287,666
 
2014
 
250,000,000
 
23,527,511
 
2015
 
250,000,000
 
34,453,450
 
2016
 
250,000,000
 
44,718,431
 
2017
 
250,000,000
 
51,807,787
 
2018
 
250,000,000
 
57,709,883
 
2019
 
250,000,000
 
63,704,440
 
2020
 
250,000,000
 
76,385,890
 
2021
 
250,000,000
 
88,220,707
 
2022
 
250,000,000
 
100,440,156
 
2023
 
250,000,000
 
113,056,736
 
2024
 
250,000,000
 
126,083,355
 
2025
 
250,000,000
 
139,533,340
 
2026
 
250,000,000
 
153,420,449
 
2027
 
250,000,000
 
167,000,000
 

 
IN WITNESS WHEREOF, the Insurer has caused this Indemnity Claim Insurance Policy
to be executed by its duly authorized representative as of the date first above
written.
 
 
COMMERCE & INDUSTRY INSURANCE COMPANY
 
 
 
 
 
 
 
By:
/s/ Michael P. Giese
 
 
Name: Michael P. Giese
 
 
Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 
ATTACHMENT A - ANNUAL ACCOUNTING FORM
 
Lower Fox River Site
Annual Summary of Costs to Insurance Carrier
 
Invoice
 
 
 
 
 
 
 
 
 
Date Paid by
 
 
 
Date
 
Invoice #
 
Contractor
 
Type of Expense
 
Total Amount
 
AWA
 
Check #
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7/1/2006
 
20535
 
Contractor # 1
 
Construct dewatering works
 
$
172,615.00
 
8/15/2006
 
5268
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7/5/2006
 
562810
 
Contractor # 2
 
Debris Removal
 
$
283,347.00
 
7/10/2006
 
5302
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7/31/2006
 
620135
 
Contractor # 3
 
Install Pipeline
 
$
500,000.00
 
9/10/2006
 
5399
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8/7/2006
 
20542
 
Contractor # 1
 
Mobilization
 
$
122,615.00
 
9/10/2006
 
5425
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9/1/2006
 
20575
 
Contractor # 1
 
Construct dewatering works
 
$
172,615.00
 
10/15/2006
 
5500
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10/15/2006
 
562998
 
Contractor # 2
 
Debris Removal
 
$
283,347.00
 
11/30/2006
 
5632
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1/1/2007
 
620558
 
Contractor # 3
 
Install Pipeline
 
$
500,000.00
 
2/10/2007
 
5705
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4/10/2007
 
20623
 
Contractor # 1
 
Demobilization
 
$
283,348.00
 
5/25/2007
 
5810
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6/30/2007
 
39232
 
Contractor # 2
 
Debris Removal
 
$
222,613.00
 
6/30/2007
 
5985
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Payable
 
 
 
 
 
$
 2,540,500.00
 
 
 
 
 

 
SIR Depletion
 
CTD prior to 7/1/06
 
$
97,500,000.00
 
Amt allocated from 7/1/06-6/30/07
 
$
2,540,500.00
 
 
 
 
 
Total amount booked against SIR
 
$
100,040,500.00
 
SIR Maximum
 
$
100,000,000.00
 
 
 
 
 
Variance to SIR
 
$
40,500.00
 

 
Insurance Claim Amount
 
CTD prior to 7/1/06
 
$
0.00
 
 
 
 
 
Amt allocated from 7/1/06-6/30/07
 
$
40,500.00
 
 
 
 
 
Maximum allowable amt for 7/1/06-6/30/07 (including carry overs)
 
$
100,000.00
 
 
 
 
 
Amount remaining to carry over or commutate
 
$
59,500.00
 

 

--------------------------------------------------------------------------------


 
ATTACHMENT B - ARBITRATION PROVISIONS
 
Any arbitration pursuant to CONDITION 5 - ARBITRATION shall be conducted in
accordance with the CPR Rules for Non-Administered Arbitration in effect on the
Inception Date, by one arbitrator agreed to by the parties, which agreement
shall not be unreasonably withheld. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. (S)(S) 1-16, and judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof.
 
The place of arbitration shall be New York, New York. The language of the
arbitration shall be English. The arbitration shall be governed by the law of
the State of Wisconsin.
 
The arbitrator is not empowered to terminate, cancel, or modify the policy or to
reduce the Limits of Insurance or Cumulative Limits. The arbitrator is further
not empowered to award damages in excess of compensatory damages and each party
expressly waives and foregoes any right to punitive, exemplary or similar
damages unless a statute requires that compensatory damages be increased in a
specified manner.
 
Following the final arbitration hearing, the arbitrator shall promptly deliver a
written decision with respect to the dispute to each of the parties, who shall
promptly act in accordance therewith. Each party agrees that any decision of the
arbitrator shall be final, conclusive and binding and that they will not contest
any action by any other party thereto in accordance with a decision of the
arbitrator. It is specifically understood and agreed that any party may enforce
any award rendered pursuant to the arbitration provisions of CONDITION 5 -
ARBITRATION and this ATTACHMENT B by bringing suit in any court of competent
jurisdiction.
 

--------------------------------------------------------------------------------


 
ATTACHMENT C - WRITTEN DEMAND FOR COMMUTATION
 
Vice President, Division Counsel
AIG Environmental
175 Water Street, 12th Floor
New York, New York 10038
Attention: Karl M. Swanson, Esq.
 
Dear Mr. Swanson:
 
Pursuant to Condition 6 - Commutation by the Policyholder, as contained in
Indemnity Claim Insurance Policy No. 529 5316, your Policyholder hereby elects
to commute the policy.
 
Attached hereto please find certificates from the Administrative Agent and the
Trustee (as each such term is defined in the Relationship Agreement, dated as of
November 9, 2001, to which your Policyholder is a party) concerning the
discharge of certain indebtedness. I certify that these certificates are true
and correct copies of same.
 
Please remit the Commutation Amount, as that term is defined in the policy.
 
Very truly yours,
 
 
Director/Officer of Policyholder
 
Copies to:
 
McDermott, Will & Emery
Godfrey & Kahn, S.C.
28 State Street
780 N. Water Street
Boston, Massachusetts 02109
Milwaukee, Wisconsin 53202
Attention: Jeffrey C. Bates, Esq.
Attention: Christopher B. Noyes, Esq.
Facsimile No.: 617-535-3800
Facsimile: (414) 273-5198
 
 
Appleton Papers Inc.
 
825 E. Wisconsin Avenue
 
P.O. Box 359
 
Appleton, Wisconsin 54912
 
Attention: Paul J. Karch, Esq.
 
Facsimile: (920) 991-7256
 

 

--------------------------------------------------------------------------------


 
ATTACHMENT D - INSURER�S RELEASE
 
TERMINATION AGREEMENT AND RELEASE
 
TERMINATION AGREEMENT AND RELEASE made effective as of                       
(the "EFFECTIVE DATE") by and between Commerce & Industry Insurance Company, a
New York corporation (hereinafter called the "COMPANY") and Arjo Wiggins
Appleton (Bermuda) Limited (hereinafter called "AWA BERMUDA").
 
WHEREAS, the COMPANY issued AWA BERMUDA an Indemnity Claim Insurance Policy
effective as of November 9, 2001 (the "POLICY"), a copy of which is attached
hereto, whereby the COMPANY agreed to reimburse AWA BERMUDA for ULTIMATE NET
LOSS arising under the POLICY (the "LOSSES"); and
 
WHEREAS, pursuant to Condition 6 of the POLICY, the COMPANY and AWA BERMUDA have
agreed to terminate the POLICY via commutation and to terminate all of the
COMPANY'S obligations relating to the LOSSES, and AWA BERMUDA has agreed to
release the COMPANY from any and all obligations and LOSSES under the POLICY.
 
NOW THEREFORE, in consideration of the COMPANY paying AWA BERMUDA the sum
of                                        dollars (US$                      , an
amount that was calculated in accordance with the terms of the POLICY) (the
"PAYMENT"), which payment shall be made within two (2) business days by the
COMPANY after the execution and delivery of this TERMINATION AGREEMENT AND
RELEASE to the COMPANY by AWA BERMUDA, AWA BERMUDA and the COMPANY do hereby
agree as follows:
 
1.                                       To the extent capitalized terms are
used in this TERMINATION AGREEMENT AND RELEASE but not specifically defined
herein, such terms shall have the same meaning as in the POLICY.
 
2.                                       AWA BERMUDA does hereby release and
forever discharge the COMPANY, its successors and assigns, of and from all
causes of action, suits, claims for sums of money, contracts, controversies,
agreements, costs, damages (whether direct or consequential), judgments and
demands whatsoever in law or equity which AWA BERMUDA and its successors and
assigns now have, claim to have, or may have in the future against the COMPANY
under the terms, provisions, endorsements, addenda and conditions of the POLICY
covering the LOSSES.
 
3.                                       AWA BERMUDA does hereby release and
forever discharge the COMPANY, its successors and assigns, of and from all
causes of action, suits, claims for sums of money, contracts, controversies,
agreements, costs, damages (whether direct or consequential), judgments and
demands whatsoever in law or equity which AWA BERMUDA and its successors and
assigns now have, claim to have, or may have in the future against the COMPANY
arising out of the negotiation of the POLICY, the calculation of any DAILY
BALANCE, or any other matter regarding the POLICY.
 

--------------------------------------------------------------------------------


 
4.                                       The COMPANY does hereby release and
forever discharge AWA BERMUDA, its successors and assigns, of and from all
causes of action, suits, claims for sums of money, contracts, controversies,
agreements, costs, damages, judgments and demands whatsoever in law or equity
which the COMPANY and its successors and assigns now have, claim to have, or may
have in the future against AWA BERMUDA under the terms, provisions,
endorsements, addenda and conditions of the POLICY covering the LOSSES.
 
5.                                       The COMPANY does hereby release and
forever discharge AWA BERMUDA, its successors and assigns, of and from all
causes of action, suits, claims for sums of money, contracts, controversies,
agreements, costs, damages (whether direct or consequential), judgments and
demands whatsoever in law or equity which the COMPANY and its successors and
assigns now have, claim to have, or may have in the future against AWA BERMUDA
arising out of the negotiation of the POLICY, the calculation of any DAILY
BALANCE, or any other matter regarding the POLICY.
 
6.                                       AWA BERMUDA covenants and agrees that
the PAYMENT represents fall and final payment by the COMPANY for reimbursement
under the POLICY for the LOSSES incurred or to be incurred by AWA BERMUDA. AWA
BERMUDA agrees to indemnify and hold the COMPANY harmless from and against any
and all liability, loss, damage or expense, including without limitation,
reasonable attorney�s fees, arising from all manner of action, actions, suits,
claims for sums of money, contracts, controversies, agreements, costs, damages,
judgments and demands brought or made against the COMPANY for any LOSSES under
the POLICY.
 
7.                                       The COMPANY agrees to effect or cause
to be made payment of the PAYMENT within two (2) business days of its execution
and delivery of this TERMINATION AGREEMENT AND RELEASE.
 
8.                                       This TERMINATION AGREEMENT AND RELEASE
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto.
 
9.                                       This TERMINATION AGREEMENT AND RELEASE
contains the full and complete understanding and agreement between the parties
hereto with respect to the subject matter hereof, and the parties acknowledge
that neither is entering into this TERMINATION AGREEMENT AND RELEASE in reliance
upon any term, condition, representation or warranty not stated herein and that
this TERMINATION AGREEMENT AND RELEASE replaces any and all prior agreements
whether oral or written, pertaining to the subject matter hereof.
 
10.                                 Whenever the text hereof requires the use of
a singular term, it shall include the appropriate plural term as the text of the
instrument requires.
 
11.                                 All changes to this TERMINATION AGREEMENT
AND RELEASE must be in writing and agreed to by the Parties.
 
12.                                 This TERMINATION AGREEMENT AND RELEASE shall
be governed by the laws of the State of New York and the parties hereto do
irrevocably submit to the non-exclusive jurisdiction of the Courts in the State
of New York and to the extent permitted by law the parties expressly waive all
rights to challenge or otherwise limit such jurisdiction.
 
2

--------------------------------------------------------------------------------


 
13.                                 No failure or delay by a party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.
 
14.                                 This TERMINATION AGREEMENT AND RELEASE may
be executed in counterparts, all of which when taken together shall constitute
one and the same instrument, and any party hereto may execute this TERMINATION
AGREEMENT AND RELEASE by signing any such counterpart.
 
IN WITNESS WHEREOF, the parties hereto have caused this TERMINATION AGREEMENT
AND RELEASE to be executed by their duly authorized representatives as of the
date first above written.
 
COMMERCE & INDUSTRY INSURANCE COMPANY
 
ARJO WIGGINS APPLETON (BERMUDA) LIMITED
 
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
Name:
 
Name:
 
 
 
 
 
 
 
 
 
 
Title:
 
 
Title:
 
 
 
 
 
 
             

 
3

--------------------------------------------------------------------------------


 
ATTACHMENT E - WRITTEN DEMAND FOR REDUCED CUMULATIVE LIMITS
 
Vice President, Division Counsel
AIG Environmental
175 Water Street, 12th Floor
New York, New York 10038
Attention:  Karl M. Swanson, Esq.
 
Dear Mr. Swanson:
 
Pursuant to Condition 7(b) - Election of Cumulative Limits, as contained in
Indemnity Claim Insurance Policy No. 529 5316, your Policyholder hereby elects
Reduced Cumulative Limits.
 
Attached hereto please find certificates from the Administrative Agent and the
Trustee (as each such term is defined in the Relationship Agreement, dated as of
November 9, 2001, to which your Policyholder is a party) concerning the
discharge of certain indebtedness. I certify that these certificates are true
and correct copies of same.
 
This letter constitutes formal notice of a claim under Section I - Insuring
Agreements, paragraph 2. Pursuant to Condition 7(b), please remit the sum of
Daily Balance One plus Daily Balance Two, as those terms are defined in the
policy.
 
Very truly yours,
 
 
Director/Officer of Policyholder
 
Copies to:
 
McDermott, Will & Emery
Godfrey & Kahn, S.C.
28 State Street
780 N. Water Street
Boston, Massachusetts 02109
Milwaukee, Wisconsin 53202
Attention: Jeffrey C. Bates, Esq.
Attention: Christopher B. Noyes, Esq.
Facsimile No.: 617-535-3800
Facsimile: (414) 273-5198
 
 
Appleton Papers Inc.
 
825 E. Wisconsin Avenue
 
P.O. Box 359
 
Appleton, Wisconsin 54912
 
Attention: Paul J. Karch, Esq.
 
Facsimile: (920) 991-7256
 

 

--------------------------------------------------------------------------------


 
ATTACHMENT F - POLICYHOLDER;S NOTICE OF TRANSFER
 
Vice President, Division Counsel
AIG Environmental
175 Water Street, 12th Floor
New York, New York  10038
Attention:  Karl M. Swanson, Esq.
 
Dear Mr. Swanson:
 
Pursuant to Condition 15 - Transferability, as contained in Indemnity Claim
Insurance Policy No. 529 5316, your Policyholder hereby notifies you that it has
transferred its rights, powers, and/or obligations under the policy as follows:
 
[SPECIFICS:]
 
Attached hereto please find certificates from the Administrative Agent and the
Trustee (as each such term is defined in the Relationship Agreement, dated as of
November 9, 2001, to which your Policyholder is a party) consenting to this
transfer, or indicating their agreement that their consent is not required to
such transfer. I certify that these certificates are true and correct copies of
same.
 
Very truly yours,
 
 
Director/Officer of Policyholder
 
Copies to:
 
McDermott, Will & Emery
Godfrey & Kahn, S.C.
28 State Street
780 N. Water Street
Boston, Massachusetts 02109
Milwaukee, Wisconsin 53202
Attention: Jeffrey C. Bates, Esq.
Attention: Christopher B. Noyes, Esq.
Facsimile No.: 617-535-3800
Facsimile: (414) 273-5198
 
 
Appleton Papers Inc.
 
825 E. Wisconsin Avenue
 
P.O. Box 359
 
Appleton, Wisconsin 54912
 
Attention: Paul J. Karch, Esq.
 
Facsimile: (920) 991-7256
 

 

--------------------------------------------------------------------------------


 
ATTACHMENT G - POLICYHOLDER'S AGREEMENT FOR ENDORSEMENT
 
Vice President, Division Counsel
AIG Environmental
175 Water Street, 12th Floor
New York, New York  10038
Attention:  Karl M. Swanson, Esq.
 
Dear Mr. Swanson
 
Pursuant to Condition 17 - Endorsement, as contained in Indemnity Claim
Insurance Policy No. 529 5316, your Policyholder hereby provides its agreement
to the endorsement we have discussed.
 
Attached hereto please find certificates from the Administrative Agent and the
Trustee (as each such term is defined in the Relationship Agreement, dated as of
November 9, 2001, to which your Policyholder is a party) consenting to this
endorsement, or indicating their agreement that their consent is not required. I
certify that these certificates are true and correct copies of same.
 
Please issue an endorsement forthwith.
 
Very truly yours,
 
 
Director/Officer of Policyholder
 
Copies to:
 
McDermott, Will & Emery
Godfrey & Kahn, S.C.
28 State Street
780 N. Water Street
Boston, Massachusetts 02109
Milwaukee, Wisconsin 53202
Attention: Jeffrey C. Bates, Esq.
Attention: Christopher B. Noyes, Esq.
Facsimile No.: 617-535-3800
Facsimile: (414) 273-5198
 
 
Appleton Papers Inc.
 
825 E. Wisconsin Avenue
 
P.O. Box 359
 
Appleton, Wisconsin 54912
 
Attention: Paul J. Karch, Esq.
 
Facsimile: (920) 991-7256
 

 

--------------------------------------------------------------------------------


 
ATTACHMENT H
 
1.                                       Assignment and Assumption Deed
 
2.                                       Fox River AWA Environmental Indemnity
Agreement
 
3.                                       Fox River PDC Environmental Indemnity
Agreement
 
4.                                      
a.                                       2/12/98 NCR Settlement Agreement
 
b.                                      7/1/98 Joint Defense & Representation
Agreement
 
c.                                       2/12/98 Subsequent Allocation Agreement
 
d.                                      1978 NCR Purchase Agreement
 
2

--------------------------------------------------------------------------------


 
Schedule 6.1.5.2
 
Debt Facilities
 
1.                                       Credit Agreement dated as of November
8, 2001 by and among PDC, API, the several lenders party thereto, the several
banks and other financial institutions or entities from time to time parties
thereto, Bear Stearns & Co., Inc., as sole lead arranger and sole bookrunner,
Bear Stearns Corporate Lending Inc., as syndication agent, U.S. Bank National
Association d/b/a Firstar Bank N.A. and LaSalle Bank National Association, each
as documentation agent, M&I Marshal & Ilsley Bank, as managing agent, Associated
Bank N.A., as co-agent, and Toronto Dominion (Texas), Inc., as the
administrative agent, providing for a senior secured credit facility for up to
$340.0 million consisting of a $75.0 million four-year revolving credit
facility, a $115.0 million four-year term loan A and a $150.0 million five-year
term loan B including any related notes, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and, in each case
as amended, modified, renewed, refunded, replaced or refinanced, whether by the
same lender or any other lender or group of lenders, from time to time.
 
2.                                       Closing Date High Yield Note is the
$250,000,000 of senior subordinated note issued by API on November 9, 2001,
together with the Note Purchase Agreement and the Registration Rights Agreement
providing for the purchase thereof by AWA.
 
3.                                       Substitute High Yield Note is debt
security or arrangement the proceeds of which are used to redeem in full the
Closing Date High Yield Note on or before November 8, 2002.
 

--------------------------------------------------------------------------------


 
Exhibit A
 
ESCROW AGREEMENT
 
ESCROW AGREEMENT, dated as of the              day of                       ,
           (sometimes hereinafter referred to as this "Escrow Agreement" or this
"Agreement"), by and among PAPERWEIGHT DEVELOPMENT CORP.  ("PDC"), a Wisconsin
corporation, NEW APPLETON LLC ("New Appleton" and, together with PDC, "Buyers"),
a Wisconsin limited liability company, APPLETON PAPERS INC.  ("API" and,
together with Buyers, the "Buying Parties"), a Delaware corporation, ARJO
WIGGINS APPLETON p.l.c., a corporation incorporated in England and Wales with
company number 2454830 ("AWA") and [Escrow Agent] (the "Escrow Agent").
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a Purchase Agreement dated July 5, 2001, Buyers have
indirectly purchased one hundred percent (100%) of the outstanding capital stock
of API from the Sellers, as defined therein (the "API Purchase"); and
 
WHEREAS, in connection with the API Purchase, AWA has agreed, pursuant to that
certain Fox River AWA Environmental Indemnity Agreement (the "Indemnity
Agreement") dated November      , 2001 to indemnify Buyers against certain
liabilities, costs and expenses; and
 
WHEREAS, Section 6.1.1 of the Indemnity Agreement requires that AWA deliver
$                   (the "Escrow Cash") into escrow for the purpose of securing
the obligations and liabilities of AWA under the Indemnity Agreement, which
amount will be held in escrow and be released from escrow in accordance with the
terms hereof; and
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms hereof.
 
NOW, THEREFORE, in consideration of the mutual obligations and covenants
hereafter set forth, the Buying Parties, AWA and the Escrow Agent hereby agree
as follows:
 
1.                                       Designation of Escrow Agent.  The
Buying Parties and AWA hereby designate and appoint the Escrow Agent as escrow
agent to serve in accordance with the terms of this Escrow Agreement during the
Escrow Period.  The Escrow Agent hereby accepts such appointment and agrees to
perform the duties set forth herein.
 
2.                                       Delivery of Escrow Cash to Escrow.  The
parties hereby acknowledge and agree that Buyers shall deliver to the Escrow
Agent the Escrow Cash as required pursuant to Section 6.1.1 of the Indemnity
Agreement.  The Escrow Cash shall be held in escrow and distributed in
accordance with the terms and provisions of this Escrow Agreement.
 
3.                                       Investment of the Escrow Cash.
 
(a)                                  The Escrow Agent shall have no discretion
whatsoever with respect to the investment of the Escrow Cash and is not a
trustee or fiduciary to the Buying Parties or AWA.  The Buying Parties and AWA
acknowledge and agree that all investments made pursuant to this paragraph shall
be for the account and risk of AWA and any losses associated with investments
shall be borne solely by AWA.  Escrow Agent shall from time to time invest and
reinvest the Escrow Cash, as and when instructed by AWA in writing, in any one
or more of the following:
 
(i)                                     obligations of the United States of
America;
 
(ii)                                  general obligations of any State of the
United States of America;
 
(iii)                               general obligations of any political
subdivision of a State of the United States of America, if such obligations are
rated by at least two recognized rating services as at least "AA",
 
1

--------------------------------------------------------------------------------


 
(iv)                              certificates of deposit of any national bank
or banks (including, if applicable, Escrow Agent or an affiliate of Escrow
Agent) insured by the Federal Deposit Insurance Corporation (FDIC) with a net
worth in excess of $100,000,000; and
 
(v)                                 any open-end or closed-end management type
investment company or investment trust registered under the Investment Company
Act of 1940, as amended, which invests in any of (i) through (iv) above.  The
fact that Escrow Agent, or any affiliate of Escrow Agent is providing services
to and receiving remuneration from the foregoing investment company or
investment trust as investment advisor, custodian transfer agent, register, or
otherwise shall not preclude the investment of the Escrow Cash in the securities
of such investment company or investment trust.
 
(b)                                 In the event no instructions are received
from AWA as provided in subparagraph (a) above, Escrow Agent shall invest the
Escrow Account in investments of the type described in subparagraph (a)(i)
above.
 
(c)                                  The income derived from investments
described in this paragraph 3 shall be disbursed monthly to AWA.
 
4.                                       Disbursement of Escrow Amount.
 
(a)                                  Subject to subparagraph (b) below, the
Escrow Agent shall disburse the Escrow Cash in accordance with:
 
(i)                                     the written instructions (reasonably
acceptable to the Escrow Agent) of AWA from time to time certifying that such
disbursement would be in accordance with the Indemnity Agreement and whether
such disbursement is made (A) to Buyers as loans pursuant to Section 4 of the
Indemnity Agreement, (B) to AWA as reimbursement of reasonable costs and
expenses incurred by AWA in connection with the defense of Claims (as defined in
the Indemnity Agreement) or in connection with a Tax Contest (as defined in the
Indemnity Agreement) or in connection with asserting Recovery Rights (as defined
in the Indemnity Agreement), or in the case API or Buyers have received
Recoveries which have not been paid over to AWA (in each case in accordance with
Section 5 of the Indemnity Agreement), or (C) to AWA as reimbursement of any
other payments made by AWA or its affiliates which would have been reimbursable
under the Indemnity Agreement if incurred by API or Buyers (in accordance with
Section 5 of the Indemnity Agreement).  No disbursement shall be made pursuant
to this subparagraph (a)(i) unless certified by AWA as being for one of the
aforementioned purposes; or
 
(ii)                                  the joint written instructions (reasonably
acceptable to the Escrow Agent) of Buyers and AWA.
 
(b)                                 (i)                                     In
the event AWA directs the Escrow Agent to make a disbursement pursuant to
subparagraph (a)(i)(B) or (C), AWA shall give written notice to the Escrow Agent
substantially in the form attached hereto as Exhibit A (the "Notice of Return of
Funds"), together with proof that a copy thereof has been provided to the Buying
Parties in accordance with paragraph 15.  The Escrow Agent shall thereafter make
disbursements of Escrow Cash in accordance with subparagraphs (b)(ii) and (iii)
below.
 
(ii)                                  If the Buying Parties object to the
requested release of Escrow Cash, the Buying Parties shall, within seven (7)
days after delivery of the Notice of Return of Funds, deliver to the Escrow
Agent a notice of objection substantially in the form attached hereto as Exhibit
B (the "Buying Parties' Notice of Objection"), together with proof that a copy
thereof has been provided to AWA in accordance with paragraph 15, which
specifies the total amount of Escrow Cash that the Buying Parties object to
releasing (the "Disputed Amount").  If the Escrow Agent receives a Buying
Parties' Notice of Objection within said seven (7) days, the Escrow Agent shall
release to AWA the amount of Escrow Cash requested by AWA in the Notice of
Return of Funds minus the Disputed Amount and shall continue to hold the
Disputed Amount in accordance with the terms hereof.  If the Escrow Agent does
not receive a Buying Parties' Notice of Objection within said seven (7) days,
the Escrow Agent shall release and deliver to AWA the amount of Escrow Cash
requested in the Notice of Return of Funds.
 
2

--------------------------------------------------------------------------------


 
(iii)                               In the event that the Buying Parties file a
Buying Parties' Notice of Objection in the manner and within the time period
prescribed herein, the Escrow Agent shall retain the subject portion of the
Escrow Cash until otherwise directed by either (A) a joint written instruction
(reasonably satisfactory to the Escrow Agent) from AWA and the Buying Parties or
(B) a copy of a final and non-appealable arbitration award or judgment.
 
(c)                                  Any disbursement of Escrow Cash shall be
made to the appropriate account designated by each of Buyers and AWA for such
purpose.
 
5.                                       Escrow Period.  The term of this
Agreement shall commence on the date hereof and terminate as described in
paragraph 12 herein.  The period during which this Escrow Agreement shall be
effective is herein referred to as the "Escrow Period."
 
6.                                       Escrow Agent.
 
(a)                                  The duties and responsibilities of the
Escrow Agent shall be limited to those expressly set forth in this Agreement. 
No implied duties of the Escrow Agent shall be read into this Agreement and the
Escrow Agent shall not be subject to, or obliged to recognize any other
agreement between, or direction or instruction of, any or all the parties hereto
even though reference thereto may be made herein.
 
(b)                                 In the event all or any part of the Escrow
Cash shall be attached, garnished or levied upon pursuant to any court order, or
the delivery thereof shall be stayed or enjoined by a court order, or any other
order, judgment or decree shall be made or entered by any court affecting the
Escrow Cash, or any part thereof, or any act of the Escrow Agent, the Escrow
Agent is hereby expressly authorized to obey and comply with all final writs,
orders, judgments or decrees so entered or issued by any court; and, if the
Escrow Agent obeys or complies with such writ, order, judgment or decree, it
shall not be liable to the Buying Parties or AWA or to any other person by
reason of such compliance.
 
(c)                                  The Escrow Agent shall not be liable to
anyone for any damages, losses or expenses incurred as a result of any act or
omission of the Escrow Agent, unless such damages, losses or expenses are caused
by the Escrow Agent's willful default or gross negligence.  Accordingly, the
Escrow Agent shall not incur any such liability with respect to (i) any action
taken or omitted in good faith upon the advice of counsel for the Escrow Agent
given with respect to any question relating to the duties and responsibilities
of the Escrow Agent under this Agreement or (ii) any action taken or omitted in
reliance upon any instrument, including any written notice or instruction
provided for herein, not only as to its due execution by an authorized person as
to the validity and effectiveness of such instrument, but also as to the truth
and accuracy of any information contained therein that the Escrow Agent shall in
good faith believe to be genuine, to have been signed by a proper person or
persons and to conform to the provisions of this Agreement.
 
(d)                                 The Escrow Agent shall not be responsible
for the sufficiency or accuracy, or the form, execution, validity or
genuineness, of documents received hereunder, or for any description therein,
nor shall it be responsible or liable in any respect on account of the identity,
authority or rights of any person executing or delivering or purporting to
execute or deliver any such document or this Agreement, or on account of or by
reason of forgeries, false representations, or the exercise of its discretion in
any particular manner, nor shall the Escrow Agent be liable for any mistake of
fact or of law or any error of judgment, or for any act or omission, except as a
result of its gross negligence or willful malfeasance.  The Escrow Agent is not
authorized and shall not disclose the name, address, or security positions of
the parties or the securities held hereunder in response to requests concerning
shareholder communications under Section 14 of the Exchange Act, the rules and
regulations thereunder, and any similar statute, regulation, or rule in effect
from time to time.  Under no circumstances shall the Escrow Agent be liable for
any general or consequential damages or damages caused, in whole or in part, by
the action or inaction of the Buying Parties or AWA or any of their respective
agents or employees.  The Escrow Agent shall not be liable for any damage, loss,
liability, or delay caused by accidents, strikes, fire, flood, war, riot,
equipment breakdown, electrical or mechanical failure, acts of God or any cause
which is reasonably unavoidable or beyond its reasonable control.
 
(e)                                  The Escrow Agent may consult with legal
counsel of its own choosing and shall be fully protected.  in acting or
refraining from acting in good faith and in accordance with the opinion of such
counsel.
 
3

--------------------------------------------------------------------------------


 
(f)                                    In the event of a dispute between the
parties hereto sufficient in the liscretion of the Escrow Agent to justify its
doing so, the Escrow Agent shall be entitled to ender the Escrow Amount into the
registry or custody of any court of competent jurisdiction, to initiate such
legal proceedings as it deems appropriate, and thereupon to be discharged from
all further duties and liabilities under this Agreement.  Any such legal action
may be brought in any such court as the Escrow Agent shall determine to have
jurisdiction over the Escrow Amount.  The filing of any such legal proceedings
shall not deprive the Escrow Agent of its compensation -hereunder earned prior
to such filing.
 
(g)                                 The Escrow Agent shall be under no duty to
take any legal action in connection with this Agreement or towards its
enforcement, or to appear in, prosecute or defend any action or legal proceeding
that would result in or might cause it to incur any costs, expenses, losses or
liability, unless and until it shall be indemnified with respect thereto in
accordance with paragraph 9 of this Agreement.
 
(h)                                 (i)                                    
Except as otherwise provided elsewhere in this Agreement, the Buying Parties, on
the one hand, and AWA, on the other hand, shall attempt in good faith to resolve
any dispute or difference between or among the parties arising out of or
relating to this Agreement promptly by negotiation between executives of the
relevant parties who have authority to settle the controversy.  The Buying
Parties, on the one hand, and AWA, on the other hand, may give the other written
notice of any dispute not resolved in the normal course of business.  Within
fifteen (15) days after delivery of the notice, the receiving party shall submit
to the other a written response.  The notice of dispute and the response shall
include (A) a statement each party's position and a summary of arguments
supporting that position, and (B) the name and title of the executive who will
represent that party and of any other person who will company the executive. 
Within thirty (30) days after delivery of the disputing party's notice, the
executives of both parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to attempt to resolve
the dispute.  All reasonable requests for information made by one party to the
other will be honored.  All negotiations pursuant to this paragraph 6(h) are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.
 
(i)                                     If the dispute has not been resolved by
negotiation within forty-five (45) days of the disputing party's notice, or if
the parties failed to meet within twenty (20) days, the parties endeavor to
settle the dispute by confidential and non-binding mediation under the then
current CPR Mediation Procedure in effect on the date of this Agreement.  Unless
otherwise agreed, the parties will select a mediator from the CPR Panels of
Distinguished Neutrals.
 
(ii)                                  Any dispute or difference between or among
the parties arising out of or relating to this Agreement, which has not been
resolved by a non-binding procedure pursuant to subparagraphs (h)(i) or (ii)
above within ninety (90) days of the initiation of such procedure, shall be
settled by arbitration in accordance with the CPR Rules for Non-Administered
Arbitration in effect the date of this Agreement, by three arbitrators, two of
which hall be designated by the respective parties with the third arbitrator to
be appointed by the first two arbitrators in accordance with CPR Rule 5.2;
provided, however, that if any of the relevant parties will not participate in a
non-binding procedure, the other parties may initiate arbitration pursuant to
this subparagraph (h)(iii) before the expiration of the above period.  The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.  §§ 1-16,
and judgment upon the mud rendered by the arbitrator may be entered by any court
having jurisdiction thereof.  The place of arbitration shall be New York, New
York.  The language of the arbitration shall be English.  The arbitration shall
be governed by the law of the State of New York.  The arbitrator s not empowered
to award damages in excess of compensatory damages and each party expressly
waives and foregoes any right to punitive, exemplary or similar damages unless a
statute requires that compensatory damages be increased in a specified manner. 
Following the final arbitration hearings, the arbitrators shall promptly deliver
a written decision with respect to the dispute to each of the parties, who shall
promptly act in accordance therewith.  Each party agrees that any decision of
the arbitrators shall be final, conclusive and binding and that they will not
contest any action by any other party thereto in accordance with a decision of
the arbitrators.  It is specifically understood and agreed that any party may
enforce any award rendered pursuant to the arbitration provisions of this
subparagraph (h)(iii) by bringing suit in any court of competent jurisdiction.
 
4

--------------------------------------------------------------------------------


 
(iii)                               All reasonable fees, costs and expenses
(including attorneys' fees and expenses) incurred by the party that prevails in
any such arbitration commenced pursuant to subparagraph (h)(iii) or any judicial
action or proceeding seeking to enforce the agreement to arbitrate disputes as
set forth in subparagraph (h)(iii) or seeking to enforce any order or award of
any arbitration commenced pursuant to subparagraph (h)(iii) may be assessed (in
whole or in part) against the party or parties that do not prevail in such
arbitration in such manner as the arbitrators or the court in such judicial
action, as the case may be, may determine to be appropriate under the
circumstances.  All costs and expenses attributable to the arbitrators shall be
allocated among the parties to the arbitration in such manner as the arbitrators
shall determine to be appropriate under the circumstances.
 
(iv)                              In connection with any arbitration commenced
pursuant to subparagraph (h)(iii), each party shall be entitled to depose five
(5) witnesses in advance of the final arbitration hearings.
 
7.                                       The Escrow Agent's Fees.  All fees and
expenses of the Escrow Agent shall be as set forth on Exhibit C hereto and
incorporated herein and shall be the joint and several obligation of the Buying
Parties and AWA.  In so agreeing to pay the fees and expenses of the Escrow
Agent, AWA and the Buying Parties further agree, as between themselves, that
such amounts shall be paid equally by the parties (50% by AWA and 50% by the
Buying Parties).  The Escrow Agent shall have a first lien on any asset held
hereunder for payment of such fees, costs and expenses as well as other amounts
due it under this Agreement including without limitation those described in this
paragraph 7 and paragraphs 8 and 9.  If such fees, costs and expenses are not
promptly paid, the Escrow Agent shall have the right to reimburse itself from
the Escrow Cash provided, however, that such action by the Escrow Agent shall
not relieve a party that has failed to pay its 50% share of any obligation to
the Escrow Agent from its responsibility to reimburse the other party.
 
8.                                       Taxes.
 
(a)                                  All interest earned on any Escrow Cash
shall be considered the currently reportable income of PDC for federal income
tax purposes.  The Escrow Agent annually shall file information returns with the
United States Internal Revenue Service and payee statements with PDC,
documenting such interest payments.  PDC shall provide the Escrow Agent all
forms and information necessary to complete such information returns and payee
statements.
 
(b)                                 Should the Escrow Agent become liable for
the payment of taxes, including withholding taxes, relating to income derived
from any Escrow Cash or any payment made hereunder, the Escrow Agent may pay
such taxes from the Escrow Cash.
 
(c)                                  AWA hereby covenants to indemnify and hold
harmless PDC from and against any and all increases in Taxes (as defined in the
Indemnity Agreement) of PDC on account of (i) interest earned on any Escrow Cash
or (ii) indemnity payments made by AWA hereunder.
 
(d)                                 AWA's indemnity set forth in clause (c)
shall be governed, to the extent appropriate in the context, by the procedural
provisions set forth in Sections 4.1 and 5.1 of the Indemnity Agreement.  By way
of illustration and without limitation of the foregoing:
 
(i)                                     AWA shall make payments to PDC prior to
the time that PDC is obligated to pay indemnified Taxes, so that PDC is never
out of pocket in respect thereof.
 
(ii)                                  The Buying Parties shall provide to AWA
for AWA's review, a reasonable time prior to filing, copies of the Buying
Parties' tax returns reporting taxable income in respect of interest earned on
the Escrow Cash.
 
(iii)                               The Parties shall cooperate in respect of
tax matters relating to the Escrow Cash as provided in Section 5.1.5 of the
Indemnity Agreement.
 
(e)                                  If there shall be any change in the United
States or United Kingdom tax law, regulation or ratings relevant to the
relationships described in this Agreement, or a change in any party's tax
status, at the request of either PDC or AWA, the parties shall negotiate in good
faith to amend the tax treatment summarized in this paragraph 8.
 
5

--------------------------------------------------------------------------------


 
Indemnification of the Escrow Agent.  AWA and the Buying Parties each agree,
jointly and severally, to indemnify the Escrow Agent and hold it harmless
against any losses, claims, damages, liabilities and/or expenses, including
reasonable costs of investigation and fees and expenses of independent counsel
and disbursements (collectively, the "Escrow Agent Losses") which may be imposed
upon the Escrow Agent or incurred by it in connection with the performance of
its duties hereunder, including any litigation arising from this Escrow
Agreement or involving its subject matter, except for Escrow Agent Losses
incurred by the Escrow Agent resulting from its own gross negligence or willful
misconduct.  In so agreeing to indemnify and hold harmless the Escrow Agent, as
among themselves, the Buying Parties on the one hand, and AWA on the other,
further agree that, as between themselves, they shall share equally (50% to the
Buying Parties and 50% to AWA) all amounts required to be paid pursuant to this
paragraph 9.  This indemnification shall survive the termination or the
resignation or removal of the Escrow Agent.
 
9.                                       Resignation of the Escrow Agent.  It is
understood that the Escrow Agent reserves the right to resign as Escrow Agent at
any time by giving written notice of its resignation, specifying the effective
date thereof, to the Buying Parties and AWA.  Within thirty (30) days after
receiving the aforesaid notice, the Buying Parties and AWA shall appoint a
successor Escrow Agent to which the Escrow Agent may distribute the property
then held hereunder, less its fees, costs and expenses (including counsel fees
and expenses) which may remain unpaid at that time.  If a successor Escrow Agent
has not been appointed and has not accepted such appointment by the end of such
thirty (30) day period, the Escrow Agent may apply to a court of competent
jurisdiction for the appointment of a successor Escrow Agent and the fees, costs
and expenses (including reasonable counsel fees and expenses) which it incurs in
connection with such a proceeding shall be the joint and several obligation of
the Buying Parties and AWA.  In so agreeing to reimburse the Escrow Agent's
fees, costs and expenses, the Buying Parties and AWA further agree that, as
between themselves, such amounts shall be paid equally by the Buying Parties and
AWA (50% by the Buying Parties and 50% by AWA).
 
10.                                 Amendment.  This Escrow Agreement may be
amended by and upon written notice to the Escrow Agent at any time given jointly
by AWA and the Buying Parties, but the duties or powers or responsibilities of
the Escrow Agent may not be increased, nor the fees for its services modified in
any respect, without its consent.  However, any successor to the business of
Escrow Agent whether by reorganization or otherwise, will act with like effect
as though originally named.
 
11.                                 Termination.  This Escrow Agreement may be
terminated at any time upon ten (10) calendar days' notice by an instrument
executed by AWA and the Buying Parties and delivered to the Escrow Agent.  This
Escrow Agreement shall thereupon terminate on the date specified in such notice
or, if no date is specified, on the tenth business day following receipt thereof
by the Escrow Agent.  Such notice shall specify the disposition by the Escrow
Agent of the Escrow Cash.  This Escrow Agreement shall also terminate on the
date that the entire Escrow Cash has been disbursed according to the terms
hereof
 
12.                                 Certain Corporate Matters.  Buyers hereby
appoint the following persons to serve as authorized signatories of Buyers
hereunder and to give any instruction contemplated hereby.  The signature set
forth opposite each person's name is his genuine signature.
 
AWA hereby appoints the following persons to serve as authorized signatories of
AWA hereunder and to give any instruction contemplated hereby.  The signature
set forth opposite each person's name is his genuine signature.
 
Name
 
Signature
 
 
 
[                                      ]
 
 
 
 
 
[                                      ]
 
 

 
Each of Buyers and AWA may add additional authorized signatories, or revoke the
authority of the above signatories, by notice to the other and to the Escrow
Agent.
 
6

--------------------------------------------------------------------------------


 
13.                                 Miscellaneous.
 
(a)                                  This Escrow Agreement is binding upon, and
shall inure to the � benefit of, and be enforceable by the respective
beneficiaries, representatives, successors and assigns of the parties hereto.
 
(b)                                 Other than the Indemnity Agreement, this
Escrow Agreement contains the entire understanding of the parties with respect
to the subject matter hereof.  Nothing herein shall limit or affect the rights
of the parties under the Indemnity Agreement.
 
(c)                                  This Escrow Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
 
(d)                                 This Escrow Agreement, and any of the
notices issued pursuant hereto, may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(e)                                  Article headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Escrow Agreement.
 
14.                                 Notices.  All communications provided for
hereunder shall be in writing and shall be deemed to be given when delivered in
person or by private courier with receipt, when telefaxed and received, and,
 
If to any Buying Party:
Appleton Papers Inc.
825 E.  Wisconsin Avenue P.O.  Box 359
Appleton, WI 54912-0359
Facsimile: (920) 991- 7256
Attention: Paul Karch,
Vice President, Law and
Public Affairs and
General Counsel
 
with a copy to:
 
Godfrey & Kahn, S.C. 
780 N. Water Street
Milwaukee, WI 53202
Facsimile: (414) 273-5198
Attention: Christopher B.  Noyes
 
If to AWA:
 
Arjo Wiggins Appleton plc
St. Clement House
Alencon Link
Basingstoke
Hampshire RG21
ENGLAND
Facsimile: 011-44-1256-796075
Attention: Company Secretary
 
and
 
AWA Group Services SAS
Washington Plaza
29 Rue de Berri
75408 Paris
Cedex 08
FRANCE
Facsimile: 011-33-1-5669-3963
Attention: Director of Legal Affairs
 
7

--------------------------------------------------------------------------------


 
with a copy to:
 
McDermott, Will & Emery
50 Rockefeller Plaza
New York, NY 10020
Attention: C.  David Goldman
Facsimile No.: 212-547-5444
 
if to the Escrow Agent:
 
or to such other address as any such party shall designate by written notice to
the other parties hereto.
 
15.                                 Monthly Statements.  The Buying Parties and
AWA hereby acknowledge that they may have the right to receive broker
confirmations in connection with investment time period prescribed by 12 C.F.R. 
Paragraph 12.5 at no additional cost.  In lieu of receiving such confirmation
within such time period, the Escrow Agent shall provide the Buying Parties and
AWA with monthly statements describing purchases, sales, and disbursements made
with the Escrow Cash.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Escrow Agreement has been duly executed and delivered
by the duly authorized officers of Buyers, API and AWA and the Escrow Agent, on
the date first above written.
 
 
BUYERS:
 
 
 
PAPERWEIGHT DEVELOPMENT CORP.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
NEW APPLETON LLC
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
APPLETON PAPERS INC.
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
AWA:
 
 
 
ARJO WIGGINS APPLETON p.l.c.
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
9

--------------------------------------------------------------------------------


 
 
ESCROW AGENT:
 
 
 
[ESCROW AGENT] as Escrow Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
10

--------------------------------------------------------------------------------


 
EXHIBIT A
 
[DATE]
 
[NAME OF ESCROW AGENT]
Attention:
 
Dear
 
This Notice is being delivered to you pursuant to paragraph 4(b)(i) of the
Escrow Agreement (the "Escrow Agreement") dated as of                 by and
among the undersigned, the Buying Parties and [     1, as Escrow Agent (the
"Escrow Agent").  Capitalized terms used herein shall have the meaning assigned
to them in the Escrow Agreement unless otherwise defined herein.
 
Please be advised that the undersigned is entitled to $                       
 of payments pursuant to paragraph 4(a)(i)[(B)/(C)] of the Escrow Agreement as a
result of [SPECIFIC OCCURRENCE WHICH HAS RESULTED IN RIGHT TO FUNDS.]
Accordingly, the undersigned hereby authorizes and directs you to disburse
$             to the undersigned in accordance with the terms of the Escrow
Agreement unless you receive a contrary notice from the Buying Parties pursuant
to Section 4(b)(ii) of the Escrow Agreement.
 
 
Sincerely,
 
 
 
ARJO WIGGINS APPLETON p.l.c.
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
11

--------------------------------------------------------------------------------


 
EXHIBIT B
[DATE]
 
[NAME OF ESCROW AGENT]
Attention:
 
Dear
 
This Notice is being delivered to you pursuant to paragraph 4(b)(ii) of the
Escrow Agreement (the "Escrow Agreement") dated as of
                                         by and among the undersigned, AWA and
[                                    ], as Escrow Agent (the "Escrow Agent"). 
Capitalized terms used herein shall have the meaning assigned to them in the
Escrow Agreement unless otherwise defined herein.
 
Please be advised that the undersigned disputes the Notice of Return of Funds
dated                                       , a copy of which was received by
the undersigned on                             .  The total Disputed Amount is
$                                                          .
 
Accordingly, the undersigned direct the Escrow Agent to continue to hold the
Disputed Amount, subject to the terms and provisions of the Escrow Agreement. 
The undersigned authorizes the release to AWA of the amount requested in the
Notice of Return of Funds other than the Disputed Amount in accordance with
paragraph 4(b)(ii) of the Escrow Agreement.
 
Sincerely,


PAPERWEIGHT DEVELOPMENT CORP.
 
APPLETON PAPERS, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
 
 
 
 
 
 
 
NEW APPLETON LLC
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 

 
12

--------------------------------------------------------------------------------


 
EXHIBIT C
 
ESCROW AGENT'S FEES
 
13

--------------------------------------------------------------------------------


 
Exhibit B
 
SECURITY AGREEMENT
 
SECURITY AGREEMENT (as amended, supplemented, restated or otherwise modified
from time to time, this "Agreement"), dated as of November 9, 2001, made by
APPLETON PAPERS INC., a Delaware corporation ("API"), PAPERWEIGHT DEVELOPMENT
CORP. ("PDC"), a Wisconsin corporation, NEW APPLETON LLC, a Wisconsin limited
liability company ("New Appleton" and, together with API, PDC and any of their
respective successor(s) and assigns, the "Grantors"), in favor of ARJO WIGGINS
APPLETON p.l.c., a corporation incorporated in England and Wales with company
number 2454830 (the "Secured Party").
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a Purchase Agreement dated as of July 5, 2001 (the
"Purchase Agreement"), PDC and New Appleton have indirectly purchased one
hundred percent (100%) of the outstanding capital stock of API from the Sellers,
as defined therein (the "API Purchase"); and
 
WHEREAS, in connection with the API Purchase, AWA and the Grantors have entered
into that certain Fox River AWA Environmental Indemnity Agreement (the
"Indemnity Agreement") dated as of the date hereof; and
 
WHEREAS, API acknowledges that it shall receive substantial benefits from the
covenants of the Secured Party in the Indemnity Agreement; and
 
WHEREAS, it was a condition precedent to the Secured Party's execution and
delivery of the Indemnity Agreement that the Grantors agree to execute and
deliver this Agreement.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.1 Certain Definitions. The following terms (whether or not underscored
or capitalized) when used in this Agreement, including its preamble and
recitals, shall have the following meanings (such definitions to be equally
applicable to the singular and plural forms thereof):
 
"Agreement" is defined in the preamble.
 
"API" is defined in the preamble.
 
"API Purchase" is defined in the preamble.
 
"Assigned Agreements" is defined in Section 2.1.
 

--------------------------------------------------------------------------------


 
"Basic Documents" of a Person means the certificate of incorporation or
certificate of formation and the bylaws or operating agreement of such Person as
amended from time to time.
 
"Business Day" means any day, excluding Saturday, Sunday and any other day on
which commercial banks in New York, New York or London, England are authorized
or required by law to close.
 
"Collateral" is defined in Section 2.1.
 
"Event of Default" means (i) an Insolvency Event (as defined in the Indemnity
Agreement) has occurred with respect to any Grantor or any other Member of the
Buyers' Group (as defined in the Indemnity Agreement), or (ii) any Grantor or
any other Member of the Buyers' Group shall have defaulted in the performance of
any of its obligations related to the Secured Party's rights to receive
Recoveries under the Indemnity Agreement (and such default shall not have been
remedied within thirty (30) days after written notice thereof shall have been
given by the Secured Party to the defaulting party; provided that such notice
and cure period shall not apply if any such extended period could reasonably be
expected to have a material adverse effect to the Secured Party).
 
"Grantors" is defined in the preamble.
 
"Indemnity Agreement" is defined in the preamble.
 
"Liens" means all liens, claims, charges, security interests, options or other
legal or equitable encumbrances (other than restrictions on transfer generally
arising under the Securities Act or other applicable securities laws).
 
"New Appleton" is defined in the preamble.
 
"Obligations" means the obligations of a Grantor pursuant to the Indemnity
Agreement to remit the Recoveries and the proceeds thereof to Secured Party,
whether now existing or hereafter incurred, direct or indirect, absolute or
contingent, and due or to become due and to pay amounts pursuant to Section 6.2
hereof.
 
"PDC" is defined in the preamble.
 
"Person" means any individual, firm, partnership, association, trust,
corporation, joint venture, unincorporated organization, limited liability
company, governmental body or other entity.
 
"Purchase Agreement" is defined in the preamble.
 
"Recoveries" is defined in Section 1.4 of the Indemnity Agreement.
 
"Secured Party" is defined in the preamble.
 
"Securities Act" means the Securities Act of 1933, as amended, or any similar
federal law then in force.
 
2

--------------------------------------------------------------------------------


 
"U.C.C." means the Uniform Commercial Code as from time to time in effect in the
State of New York or, with respect to any Collateral located in any state or
jurisdiction other than the State of New York, the Uniform Commercial Code as
from time to time in effect in such state or jurisdiction.
 
SECTION 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Indemnity Agreement. In addition, as
used herein, the words "include," "includes," and "including" shall be deemed to
be followed by the phrase "without limitation."
 
SECTION 1.3 U.C.C. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the U.C.C. are used
in this Agreement, including its preamble and recitals, with such meanings.
 
ARTICLE II
 
SECURITY INTEREST
 
SECTION 2.1 Grant of Security. Each Grantor hereby assigns and pledges to the
Secured Party, and hereby grants to the Secured Party a security interest in,
all of its right, title and interest in and to the following, whether now or
hereafter existing or acquired (the "Collateral"):
 
(a)                                  all of such Grantor's right, title and
interest in and to the Recoveries (including without limitation those Recoveries
constituting "commercial tort claims" as defined in Section 9-102(13) of the
U.C.C.);
 
(b)                                 all of such Grantor's right, title and
interest in and to any and all contracts and agreements (the "Assigned
Agreements") to which such Grantor is a party to the extent giving rise to a
right to receive Recoveries, as the Assigned Agreements may be amended,
supplemented, restated, replaced or otherwise modified from time to time
including (i) all rights of such Grantor to receive moneys due and to become due
to the extent constituting Recoveries under or pursuant to the Assigned
Agreements, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements to the extent the same constitute Recoveries, (iii) all claims of
such Grantor for damages arising out of or for breach of a default under the
Assigned Agreements to the extent the same constitute Recoveries, and (iv) the
right of such Grantor to terminate such Assigned Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder in respect of Recoveries;
 
(c)                                  with respect to PDC and New Appleton, all
of such Grantor's right, title and interest in and to the PDC Agreement, as the
PDC Agreement may be amended, supplemented, restated, replaced or otherwise
modified from time to time;
 
3

--------------------------------------------------------------------------------


 
(d)                                 all books, records, writings, data bases and
other information relating to, evidencing or embodying, any of the foregoing in
this Section 2.1; and
 
(e)                                  all Proceeds (as defined in the U.C.C.),
Supporting Obligations (as defined in the U.C.C.) and products of any and all of
the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing, to the extent such Proceeds and products
have been segregated as required under Section 4.1.2.
 
SECTION 2.2 Security for Obligations. This Agreement secures the prompt payment
in full of all Obligations.
 
SECTION 2.3 Continuing Security Interest. This Agreement shall create a
continuing first priority security interest in the Collateral and shall:
 
(a)                                  remain in full force and effect until the
full performance of the Grantors under the Indemnity Agreement, the payment in
full in cash of all monetary Secured Obligations and the termination of the
Indemnity Agreement;
 
(b)                                 be binding upon each Grantor, its
successors, transferees and assigns; and
 
(c)                                  inure, together with the rights and
remedies hereunder, to the benefit of the Secured Party and its successors or
assigns.
 
Upon the full performance of the Grantors under the Indemnity Agreement and the
payment in full of all Obligations, the security interest granted herein shall
terminate and all rights to the Collateral shall revert to the Grantors. Upon
any such termination or release, the Secured Party will, at the Grantors'
expense, execute and deliver to the Grantors such documents as the Grantors
shall reasonably request to evidence such termination.
 
SECTION 2.4 Grantors Remain Liable. Anything herein to the contrary
notwithstanding:
 
(a)                                  the Grantors shall remain liable under all
contracts and agreements included in the Collateral (including the Assigned
Agreements and the API Agreement) to the extent set forth therein, and shall
perform all of their respective duties and obligations under such contracts and
agreements to the same extent as if this Agreement had not been executed;
 
(b)                                 the exercise by the Secured Party of any of
its rights hereunder shall not release the Grantors from any of their respective
duties or obligations under any such contracts or agreements included in the
Collateral; and
 
(c)                                  the Secured Party shall have no obligation
or liability under any such contracts or agreements included in the Collateral
by reason of this Security Agreement, nor shall the Secured Party be obligated
to perform any of the obligations or duties of the Grantors thereunder or to
take any action to collect or enforce any claim for payment assigned hereunder.
 
4

--------------------------------------------------------------------------------


 
SECTION 2.5 Security Interests Absolute. All rights of the Secured Party and the
security interests granted to the Secured Party hereunder, and all obligations
of the Grantors hereunder, shall be absolute and unconditional, irrespective of:
 
(a)                                  the failure of the Secured Party:
 
(i)                                     to assert any claim or demand or to
enforce any right or remedy against the Grantors or any other Person under the
provisions of the Indemnity Agreement or otherwise, or
 
(ii)                                  to exercise any right or remedy against
any other guarantor of, or collateral securing, any Obligation (other than in
accordance with the Indemnity Agreement);
 
(b)                                 any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations or any other extension, compromise or renewal of any Obligation;
 
(c)                                  any reduction, limitation, impairment or
termination of any Obligation for any reason (other than in accordance with the
Indemnity Agreement), including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Grantors hereby
waive any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Obligation or otherwise, subject, however, to
the right of the Grantors to set-off against any Recoveries owing and unpaid by
AWA to Grantors under the Indemnity Agreement or that certain Relationship
Agreement, dated as of the date hereof, by and among PDC, PDC Capital Corp.,
Secured Party, Arjo Wiggins (Bermuda) Holdings Limited and Arjo Wiggins Appleton
(Bermuda) Limited;
 
(d)                                 any amendment to, rescission, waiver, or
other modification of, or any consent to departure from, any of the Obligations
(other than in accordance with the Indemnity Agreement);
 
(e)                                  any addition, exchange, release, surrender
or non-perfection of any collateral (including the Collateral), or any amendment
to or waiver or release of or addition to or consent to departure from any
guaranty, for any of the Obligations (other than in accordance with the
Indemnity Agreement); or
 
(f)                                    any other circumstances which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, any Grantor (other than in accordance with the Indemnity Agreement).
 
5

--------------------------------------------------------------------------------


 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.1 Representations and Warranties. The Grantors, jointly and severally,
represent and warrant to the Secured Party as set forth in this Article.
 
SECTION 3.1.1 Location of Collateral. The principal place of business and chief
executive office of each Grantor and the office where each Grantor keeps its
records, original copies of all of its contracts and agreements is at 825 East
Wisconsin Avenue, Appleton, Wisconsin 54911. PDC and API is each duly
incorporated and in good standing under the laws of the State of Wisconsin. New
Appleton has been duly formed and is a validly existing limited liability
company under the laws of the State of Wisconsin.
 
SECTION 3.1.2 Ownership, No Liens, etc. The Grantors own the Collateral free and
clear of any Lien, except for the security interest created by this Agreement.
No effective financing statement or other instrument similar in effect covering
all or any part of the Collateral has been signed by the Grantors or is on file
in any recording office, except as may have been filed in favor of the Secured
Party relating to this Agreement.
 
SECTION 3.1.3 Validity, etc. This Agreement creates a valid first priority
security interest in the Collateral, subject to no Liens other than the security
interest created by this Agreement, securing the payment and performance of the
Obligations, and all filings and other actions necessary or desirable to perfect
and protect such security interest have been duly taken.
 
SECTION 3.1.4 Authorization, Approval, etc. No authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body (other than the filing of financing statements in the Uniform
Commercial Code filing offices of Delaware and Wisconsin), is required either:
 
(a)                                  for the grant by the Grantors of the
security interest granted hereby or for the execution, delivery and performance
of this Agreement by the Grantors, or
 
(b)                                 for the perfection of or the exercise by the
Secured Party of its rights and remedies hereunder.
 
SECTION 3.1.5 Due Execution, Validity, Etc. Each Grantor has full power and
authority, and holds all requisite governmental licenses, permits and other
approvals, to enter into and perform its obligations under this Agreement. The
execution, delivery and performance by each Grantor of this Agreement does not
contravene or result in a default under such Grantor's Basic Documents or
contravene or result in a default under any contractual restriction, Lien or
governmental regulation or court decree or order binding on each Grantor. This
Security Agreement has been duly executed and delivered on behalf of each
Grantor and constitutes the legal, valid and binding obligation of each Grantor
enforceable in accordance with its terms.
 
6

--------------------------------------------------------------------------------


 
ARTICLE IV
 
COVENANTS
 
SECTION 4.1   Certain Covenants. The Grantors covenant and agree that, so long
as any portion of the Obligations shall remain unpaid or unperformed, the
Grantors shall, unless the Secured Party shall otherwise consent in writing,
perform the obligations set forth in this Section.
 
SECTION 4.1.1 Location. Each Grantor shall keep its principal place of business
and chief executive office and the office where it keeps its records concerning
the Collateral, and originals of all Collateral at the principal place of
business and chief executive office of the Grantors; not change its name except
upon thirty (30) days' prior written notice to the Secured Party; hold and
preserve any records constituting a part of the Collateral; and permit
representatives of the Secured Party at any time during normal business hours,
upon reasonable notice, to inspect and make abstracts from such records and
chattel paper, subject to the obligations of Secured Party under Section 9.2 of
the Purchase Agreement.
 
SECTION 4.1.2 As to Collateral.
 
(a)                                  Without limitation of the obligations of
any Grantor pursuant to the Indemnity Agreement, the Grantors shall (i) maintain
a segregated deposit account (the "Segregated Account") with a financial
institution reasonably acceptable to the Secured Party, (ii) specify on all
invoices and other payment instructions relating to the Collateral that payment
is to be made directly to the Segregated Account, (iii) promptly deposit any
payments or other monies received in respect of the Collateral in the Segregated
Account. The Grantors shall take all actions reasonably requested by the Secured
Party to perfect the Secured Party's security interest in the Segregated
Account. The Grantors shall not modify in any respect the arrangements relating
to the Segregated Account without the prior written approval of the Secured
Party.
 
(b)                                 Subject to the terms, conditions and
limitations of the Indemnity Agreements, the Grantors shall, at their own
expense and until the occurrence and during the continuance of an Event of
Default, use their best efforts to collect, as and when due, all amounts due
with respect to any of the Collateral, including the taking of such action with
respect to such collection as the Secured Party may reasonably request or, in
the absence of such request, as the Grantors may deem advisable. The Secured
Party, however, may, at any time following the occurrence and during the
continuance of an Event of Default notify any parties obligated on any of the
Collateral to make payment to the Secured Party of any amounts due or to become
due thereunder and enforce collection of any of the Collateral by suit or
otherwise and surrender, release, or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby. Upon request
of the Secured Party after the occurrence and during the continuance of an Event
of Default, the Grantors will, at their own expense, notify any parties
obligated on any of the Collateral to make payment to the Secured Party of any
amounts due or to become due thereunder.
 
7

--------------------------------------------------------------------------------


 
(c)                                  After the occurrence and during the
continuance of an Event of Default, the Secured Party is authorized to endorse,
in the name of the Grantors, any item, howsoever received by the Secured Party,
representing any payment on or other proceeds of any of the Collateral.
 
SECTION 4.1.3 Transfers and Other Liens. The Grantors shall not:
 
(a)                                  sell, assign (by operation of law or
otherwise) or otherwise dispose of any of the Collateral; or
 
(b)                                 create or suffer to exist any Lien upon or
with respect to any of the Collateral, except for the security interest created
by this Agreement.
 
SECTION 4.1.4 Further Assurances, etc. The Grantors agree that, from time to
time at their own expense, the Grantors will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary, or that the Secured Party may reasonably request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Secured Party to exercise and enforce its rights
and remedies hereunder with respect to any Collateral. With respect to the
foregoing and the grant of the security interest hereunder, the Grantors hereby
authorize the Secured Party to file one or more financing or continuation
statements, and amendments thereto, for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the
Grantors and naming a Grantor as debtor and the Secured Party as secured party;
provided that such financing and continuation statements, and amendments
thereto, are limited to the Collateral. A carbon, photographic or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.
 
ARTICLE V
 
THE SECURED PARTY
 
SECTION 5.1.1 Secured Party Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably constitutes and appoints the Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name for the
purpose of carrying out the terms of this Agreement, to take, upon the
occurrence and during the continuance of any Event of Default, any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, such Grantor hereby gives the
Secured Party the power and right, on behalf of such Grantor, without notice to
or assent by such Grantor, after the occurrence and during the continuance of an
Event of Default, to (i) direct any party liable for any payment under any of
the Collateral to make payment of any and all moneys due or to become due
thereunder directly to the Secured Party or as the Secured Party shall direct;
(ii) ask or demand for, collect, and receive payment of and give receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (iii) sign and indorse any
assignments,
 
8

--------------------------------------------------------------------------------


 
verifications, notices and other documents in connection with any of the
Collateral; (iv) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(v) defend any suit, action or proceeding brought against the Company with
respect to any Collateral; (vi) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Secured Party may deem appropriate; (vii) notify, or require
such Grantor to notify, account debtors to make payment directly to the Secured
Party and change the post office box number or other address to which such
account debtors make payments; and (viii) generally, sell, transfer, pledge, and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Secured Party were the absolute owner
thereof for all purposes, and do, at the Secured Party's option and the
Grantors' expense, at any time, or from time to time, all acts and things that
the Secured Party deems necessary to protect, preserve or realize upon the
Collateral and the Secured Party's security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.
 
The Grantors hereby acknowledge, consent and agree that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.
 
SECTION 5.2 Secured Party May Perform. If a Grantor fails to perform any
agreement contained herein, the Secured Party may itself perform, or cause
performance of, such agreement, and the reasonable expenses of the Secured Party
incurred in connection therewith shall be payable by the Grantors pursuant to
Section 6.2.
 
SECTION 5.3 Secured Party Has No Duty. In addition to, and not in limitation of,
Section 2.4, the powers conferred on the Secured Party hereunder are solely to
protect its interest in the Collateral and shall not impose any duty on it to
exercise any such powers. The Secured Party's sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the U.C.C. or otherwise, shall be to deal
with it in the same manner as the Secured Party deals with similar property for
its own account. Neither the Secured Party nor any of its officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Grantors or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof (including the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral). The Secured Party shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Secured Party nor any of its officers, directors, employees or
agents shall be responsible to the Grantors for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.
 
ARTICLE VI
 
REMEDIES
 
SECTION 6.1 Certain Remedies. If any Event of Default shall have occurred and be
continuing, the Secured Party may exercise in respect of the Collateral, in
addition to other rights
 
9

--------------------------------------------------------------------------------


 
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party on default under the U.C.C. (whether or not the
U.C.C. applies to the affected Collateral) and also may exercise any and all
rights and remedies of the Grantors in respect of the Collateral, including any
and all rights of the Grantors to demand or otherwise require payment of any
account under, or performance of any provision of any agreements constituting a
portion of the Collateral.
 
SECTION 6.2 Expenses. The Grantors, jointly and severally, agree to pay to the
Secured Party upon demand the amount of any and all reasonable costs and
expenses, including the reasonable fees and disbursements of its counsel and of
any experts and agents, which the Secured Party may incur in connection with (a)
the exercise or enforcement of any of the rights of the Secured Party or (b) the
failure by the Grantors to perform or observe any of the provisions hereof.
 
ARTICLE VII
 
GENERAL PROVISIONS
 
SECTION 7.1 Amendments; etc. No amendment to or waiver of any provision of this
Agreement nor consent to any departure by a Grantor herefrom, shall in any event
be effective unless the same shall be in writing and signed by the Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
SECTION 7.2 Notices. All communications provided for hereunder shall be in
writing and shall be deemed to be given when delivered in person or by private
courier with receipt, when telefaxed and received, and,
 
If to any Grantor:
Appleton Papers Inc.
825 E. Wisconsin Avenue
P.O. Box 359
Appleton, WI 54912-0359
Facsimile: (920) 740-6802
 
Attention: Paul Karch,
Vice President, Law and
Public Affairs and
General Counsel
 
with a copy to:
 
Godfrey & Kahn, S.C.
780 N. Water Street
Milwaukee, WI 53202
Facsimile: (414) 273-5198
Attention: Christopher B. Noyes
 
10

--------------------------------------------------------------------------------


 
If to the Secured Party:
 
Arjo Wiggins Appleton plc
St. Clement House
Alencon Link
Basingstoke
Hampshire RG21
ENGLAND
Facsimile: 011-44-1256-796075
Attention: Company Secretary
 
and
 
AWA Group Services SAS
Washington Plaza
29 Rue de Berri
75408 Paris
Cedex 08
FRANCE
Facsimile: 011-33-1-5669-3963
Attention: Director of Legal Affairs
 
with a copy to:
 
McDermott, Will & Emery
50 Rockefeller Plaza
New York, NY 10020
Attention:  C. David Goldman
Facsimile No.:  212-547-5444
 
or to such other address as any such party shall designate by written notice to
the other parties hereto.
 
SECTION 7.3 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.
 
SECTION 7.4 Severability. Wherever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
SECTION 7.5 Execution in Counterparts. This Agreement may be executed by the
parties hereto in several counterparts, each of which shall be executed by the
Grantors and the Secured Party and be deemed to be an original and all of which
shall constitute together but one and the same agreement.
 
11

--------------------------------------------------------------------------------


 
SECTION 7.6 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that no Grantor may assign or transfer its
rights or obligations hereunder without the prior written consent of the Secured
Party.
 
SECTION 7.7 Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. THIS SECURITY AGREEMENT AND THE INDEMNITY AGREEMENT CONSTITUTE THE
ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
 
SECTION 7.8 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS SECURITY
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE SECURED PARTIES OR THE GRANTORS MAY BE BROUGHT AND
MAINTAINED IN THE FEDERAL AND STATE COURTS LOCATED IN THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE SECURED PARTY'S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE
GRANTORS HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE AND IRREVOCABLY AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION SUBJECT TO ANY RIGHTS OF APPEAL OF ANY JUDGMENT
RENDERED BY THE HIGHEST COURT IN THE STATE OF NEW YORK OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS THE CASE MAY BE. THE
GRANTORS FURTHER IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF DELAWARE.
THE GRANTORS HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT THE GRANTORS HAVE OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
 
12

--------------------------------------------------------------------------------


 
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE GRANTORS, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY IRREVOCABLY WAIVE SUCH IMMUNITY IN RESPECT OF THEIR OBLIGATIONS UNDER
THIS SECURITY AGREEMENT.
 
SECTION 7.9  Waiver of Jury Trial. THE SECURED PARTY AND THE GRANTORS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS SECURITY AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE
SECURED PARTY OR THE GRANTORS. THE GRANTORS ACKNOWLEDGE AND AGREE THAT THEY HAVE
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE GRANTORS ENTERING INTO THE DOCUMENTS.
 
SECTION 7.10 Waiver of Certain Claims. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, NO GRANTOR SHALL ASSERT, AND EACH GRANTOR HEREBY WAIVES, ANY CLAIM AGAINST
THE SECURED PARTY OR ANY OF IT AFFILIATES ON ANY THEORY OF LIABILITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT TO
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT OR ANY INSTRUMENT CONTEMPLATED HEREBY.
 
[Signature Page Follows]
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Grantors have caused this Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
 
 
GRANTORS:
 
 
 
APPLETON PAPERS INC.
 
 
 
 
 
 
By:
/s/ Paul J. Karch
 
Name:
Paul J. Karch
 
Title:
Secretary
 
 
 
 
PAPERWEIGHT DEVELOPMENT CORP.
 
 
 
 
 
 
 
By:
/s/ Doug Buth
 
Name:
Douglas P. Buth
 
Title:
President & CEO
 
 
 
 
NEW APPLETON LLC
 
 
 
 
 
 
 
By:
/s/ Doug Buth
 
Name:
Douglas P. Buth
 
Title:
President of Paperweight Development Corp., Sole Member of New Appleton LLC
 
 
 
 
SECURED PARTY:
 
 
 
ARJO WIGGINS APPLETON p.l.c.
 
 
 
 
 
 
 
By:
/s/ Luca PaVeri-Fontana
 
Name:
Luca PaVeri-Fontana
 
Title:
Director

 
14

--------------------------------------------------------------------------------


 
Exhibit C
 
9 November 2001
 
 
ARJO WIGGINS APPLETON p.l.c.
 
ARJO WIGGINS APPLETON (BERMUDA) LIMITED
 

--------------------------------------------------------------------------------

 
ASSIGNMENT AND ASSUMPTION DEED
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
THIS ASSIGNMENT AND ASSUMPTION DEED is made as a deed on 9 November 2001
 
BETWEEN:
 
ARJO WIGGINS APPLETON p.l.c., a company incorporated under the laws of England
and Wales ("AWA"); and
 
ARJO WIGGINS APPLETON (BERMUDA) LIMITED, a company incorporated under the laws
of the Islands of Bermuda ("Bermuda").
 
WHEREAS
 
(A)                              AWA, Paperweight Development Corp. ("PDC"), New
Appleton LLC ("New Appleton") and Appleton Papers Inc. ("API") have entered into
that certain Fox River AWA Indemnity Agreement, dated as of November 9, 2001
(the "Indemnity Agreement", the terms defined therein and not otherwise defined
herein being used herein as therein defined); and
 
(B)                                Pursuant to the Indemnity Agreement, PDC, New
Appleton and API have authorized AWA to enter into this Deed and to hold the
benefits under Clause 3(a) of this Deed and to receive any payments made by
Bermuda on account of the Assumed Liabilities described in Clause 1(a)(i) in
trust for the benefit of PDC, New Appleton, API and, where applicable, any other
Member of the Buyers' Group; and
 
(C)                                Bermuda has agreed to assume the Assumed
Liabilities (as hereinafter defined) and accept an assignment of the Assigned
Rights (as hereinafter defined).
 
NOW THIS DEED WITNESSETH as follows:
 
1.                                       For the purposes of this Deed:
 
(a)                                  "Assumed Liabilities" shall mean:
 
(i)                                     any and all obligations and liabilities
of AWA under, arising from, or relating to, the Indemnity Agreement, including
without limitation all payments required pursuant to Section 2 thereof;
 
(ii)                                  any and all payments to be made or
liabilities incurred by AWA which would have constituted Excess Costs if they
had been incurred by API, Buyers or any other Members of the Buyers' Group; and
 
(iii)                               any and all Costs and Expenses to be
incurred by AWA.
 
(b)                                 "Assigned Rights" shall mean any and all
rights of AWA under, arising from, or relating to, the Indemnity Agreement,
including without limitation all rights to Recoveries and Relief payable to AWA.
 
2

--------------------------------------------------------------------------------


 
2.                                       Effective as of the date hereof, AWA
hereby (a) assigns the Assumed Liabilities to Bermuda, and (b) assigns, conveys
and transfers to Bermuda all of its right, title and interest under or with
respect to the Assigned Rights.
 
3.                                       Subject to the provisions of Clause 7,
effective as of the date hereof, Bermuda hereby absolutely and irrevocably, (a)
accepts and assumes the Assumed Liabilities as if the relevant references in the
Indemnity Agreement to AWA were references to Bermuda and agrees that it will
perform in accordance with the terms of the Indemnity Agreement all such
liabilities and obligations, (b) assumes, and, as between the parties hereto,
shall be solely and exclusively liable with respect to, the Assumed Liabilities
and agrees that it will perform all such liabilities and obligations, and (c)
accepts the assignment of all right, title and interest of AWA under or with
respect to the Assigned Rights; provided that the amount of the Assumed
Liabilities assumed by Bermuda hereunder shall not exceed the coverage provided
by the Indemnity Claim Insurance Policy attached as Schedule 6.1.5.1 to the
Indemnity Agreement.
 
4.                                       This Deed is limited solely to the
Assumed Liabilities and the Assigned Rights, and Bermuda shall not be deemed to
have (a) assumed any other liabilities or obligations of AWA or (b) received an
assignment of any other assets of AWA.
 
5.                                       Neither this Deed nor any of the
rights, interests or obligations hereunder shall be amended, modified or
assigned except in accordance with that certain Relationship Agreement dated
November 9, 2001, by and among AWA, Arjo Wiggins (Bermuda) Holdings Limited,
PDC, PDC Capital Corporation and Bermuda (the "Relationship Agreement"). Any
purported amendment, modification or assignment that is not in compliance with
the Relationship Agreement shall be null and void and of no force and effect
whatsoever. Subject to the foregoing, this Deed shall bind and inure to the
benefit of AWA and Bermuda and their successors and assigns. Except to the
extent explicitly required by the Relationship Agreement, this Deed may be
amended, modified or assigned without the consent of any of PDC, New Appleton,
API or any other Member of the Buyers' Group.
 
6.                                       Bermuda shall execute and deliver to
AWA such other instruments and documents and take such other actions as may be
reasonably requested from time to time by AWA as necessary to carry out,
evidence and confirm the intended purposes of this Deed.
 
7.                                       Nothing in this Deed shall be deemed to
release AWA from its primary responsibility for performance under the Indemnity
Agreement, including, without limitation, its indemnification obligations
thereunder.
 
8.                                       This Deed shall be governed by and
construed in accordance with English Law.
 
9.                                       This Deed may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one and the same instrument, and it
 
3

--------------------------------------------------------------------------------


 
shall not be necessary in making proof of this Deed to produce or account for
more than one such counterpart.
 
10.                                 PDC, New Appleton, API and the other Members
of the Buyers' Group may enforce the terms of this Deed subject to and in
accordance with the Clauses of this Deed and the provisions of the Contracts
(Rights of Third Parties) Act 1999. PDC, New Appleton, API and the other Members
of the Buyers' Group may not assign any of their rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Deed other than
(a) pursuant to a collateral assignment for the benefit of their lenders or (b)
with the prior written consent of AWA.
 
11.                                 Except as provided in Clause 10 of this
Deed, a person who is not a party to this Deed has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Deed but this
does not affect any right or remedy of a third party which exists or is
available apart from that Act.
 
12.                                 If a provision of this Deed is or becomes
illegal, invalid or unenforceable in any jurisdiction, that shall not effect:
 
(a)                                  the legality, validity or enforceability in
that jurisdiction of any other provision of this Deed; or
 
(b)                                 the legality, validity or enforceability in
other jurisdictions of that or any other provision of this Deed.
 
IN WITNESS whereof, the parties have executed and delivered this Deed as of the
day and year first above written.
 
EXECUTED as a DEED
)
 
 
by
)
 
 
ARJO WIGGINS
)
/s/ Luca PaVeri-Fontana
 
/s/ James Morley
APPLETON p.l.c.
)
(director)
(director)
acting by:
)
Luca PaVeri-Fontana
James Morley
 
 
 
 
 
 
 
 
EXECUTED as a DEED
)
 
 
by
)
 
 
ARJO WIGGINS
)
 
 
APPLETON (BERMUDA)
)
 
 
LIMITED
)
/s/ Christopher Gower
 
/s/ Maurice McCullough
acting by:
)
(director)
(director/secretary)
 
 
Christopher Gower
Maurice McCullough

 
4

--------------------------------------------------------------------------------
